Exhibit 10.1

 

Execution Version

 

 

Published CUSIP Numbers: 00766WAA1
00766WAB9

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of July 20, 2011

 

among

 

AECOM TECHNOLOGY CORPORATION,

 

and

 

CERTAIN SUBSIDIARIES

 

as Borrowers,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
a L/C Issuer,

 

UNION BANK, N.A.,

 

BNP PARIBAS

 

and

 

WELLS FARGO BANK, N.A.,

 

as Co-Syndication Agents,

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as Documentation Agent

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

as

 

a Co-Lead Arranger and Sole Book Manager

 

and

 

UNION BANK, N.A.,

 

BNP PARIBAS SECURITIES CORP.

 

and

 

WELLS FARGO SECURITIES, LLC,

 

as Co-Lead Arrangers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

1.01.

Defined Terms

 

1

 

 

 

 

1.02.

Other Interpretive Provisions

 

31

 

 

 

 

1.03.

Accounting Terms

 

31

 

 

 

 

1.04.

Rounding

 

32

 

 

 

 

1.05.

Exchange Rates; Currency Equivalents

 

32

 

 

 

 

1.06.

Additional Alternative Currencies

 

33

 

 

 

 

1.07.

Change of Currency

 

34

 

 

 

 

1.08.

Times of Day

 

34

 

 

 

 

1.09.

Letter of Credit Amounts

 

34

 

 

 

 

1.10.

Alternative Currency Commitment Reserve

 

34

 

 

 

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

35

 

 

 

 

2.01.

Committed Loans

 

35

 

 

 

 

2.02.

Borrowings, Conversions and Continuations of Committed Loans

 

35

 

 

 

 

2.03.

Letters of Credit

 

37

 

 

 

 

2.04.

Swing Line Loans

 

46

 

 

 

 

2.05.

Prepayments

 

49

 

 

 

 

2.06.

Termination or Reduction of Commitments

 

50

 

 

 

 

2.07.

Repayment of Loans

 

51

 

 

 

 

2.08.

Interest

 

51

 

 

 

 

2.09.

Fees

 

52

 

 

 

 

2.10.

Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin

 

52

 

 

 

 

2.11.

Evidence of Debt

 

53

 

 

 

 

2.12.

Payments Generally; Administrative Agent’s Clawback

 

54

 

 

 

 

2.13.

Sharing of Payments by Lenders

 

56

 

 

 

 

2.14.

Designated Borrowers

 

56

 

 

 

 

2.15.

Extension of Maturity Date

 

58

 

 

 

 

2.16.

Increase in Commitments

 

60

 

 

 

 

2.17.

Cash Collateral

 

61

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

2.18.

Defaulting Lenders

 

62

 

 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

64

 

 

 

 

3.01.

Taxes

 

64

 

 

 

 

3.02.

Illegality

 

69

 

 

 

 

3.03.

Inability to Determine Rates

 

69

 

 

 

 

3.04.

Increased Costs; Reserves on Eurocurrency Rate Loans

 

70

 

 

 

 

3.05.

Compensation for Losses

 

72

 

 

 

 

3.06.

Mitigation Obligations; Replacement of Lenders

 

72

 

 

 

 

3.07.

Survival

 

73

 

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

73

 

 

 

 

4.01.

Conditions of Initial Credit Extension

 

73

 

 

 

 

4.02.

Conditions to all Credit Extensions

 

75

 

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

76

 

 

 

 

5.01.

Existence, Qualification and Power

 

76

 

 

 

 

5.02.

Authorization; No Contravention

 

76

 

 

 

 

5.03.

Governmental Authorization; Other Consents

 

76

 

 

 

 

5.04.

Binding Effect

 

76

 

 

 

 

5.05.

Financial Statements; No Material Adverse Effect

 

77

 

 

 

 

5.06.

Litigation

 

77

 

 

 

 

5.07.

No Default

 

77

 

 

 

 

5.08.

Ownership of Property; Liens

 

77

 

 

 

 

5.09.

Environmental Compliance

 

77

 

 

 

 

5.10.

Insurance

 

78

 

 

 

 

5.11.

Taxes

 

78

 

 

 

 

5.12.

ERISA Compliance

 

78

 

 

 

 

5.13.

Subsidiaries; Equity Interests

 

79

 

 

 

 

5.14.

Margin Regulations; Investment Company Act

 

79

 

 

 

 

5.15.

Disclosure

 

79

 

 

 

 

5.16.

Compliance with Laws

 

79

 

 

 

 

5.17.

Taxpayer Identification Number; Other Identifying Information

 

80

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

5.18.

Intellectual Property; Licenses, Etc.

 

80

 

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

80

 

 

 

 

6.01.

Financial Statements

 

80

 

 

 

 

6.02.

Certificates; Other Information

 

81

 

 

 

 

6.03.

Notices

 

83

 

 

 

 

6.04.

Payment of Obligations

 

83

 

 

 

 

6.05.

Preservation of Existence, Etc.

 

84

 

 

 

 

6.06.

Maintenance of Properties

 

84

 

 

 

 

6.07.

Maintenance of Insurance

 

84

 

 

 

 

6.08.

Compliance with Laws

 

84

 

 

 

 

6.09.

Books and Records

 

84

 

 

 

 

6.10.

Inspection Rights

 

84

 

 

 

 

6.11.

Use of Proceeds

 

85

 

 

 

 

6.12.

Approvals and Authorizations

 

85

 

 

 

 

6.13.

Additional Subsidiary Guarantors

 

85

 

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

 

85

 

 

 

 

7.01.

Liens

 

86

 

 

 

 

7.02.

Investments

 

87

 

 

 

 

7.03.

Indebtedness

 

87

 

 

 

 

7.04.

Fundamental Changes

 

88

 

 

 

 

7.05.

Dispositions

 

88

 

 

 

 

7.06.

Restricted Payments

 

89

 

 

 

 

7.07.

Change in Nature of Business

 

89

 

 

 

 

7.08.

Transactions with Affiliates

 

90

 

 

 

 

7.09.

Burdensome Agreements

 

90

 

 

 

 

7.10.

Use of Proceeds

 

90

 

 

 

 

7.11.

Financial Covenants

 

90

 

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

91

 

 

 

 

8.01.

Events of Default

 

91

 

 

 

 

8.02.

Remedies Upon Event of Default

 

93

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

8.03.

Application of Funds

 

93

 

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

94

 

 

 

 

9.01.

Appointment and Authority

 

94

 

 

 

 

9.02.

Rights as a Lender

 

94

 

 

 

 

9.03.

Exculpatory Provisions

 

95

 

 

 

 

9.04.

Reliance by Administrative Agent

 

95

 

 

 

 

9.05.

Delegation of Duties

 

96

 

 

 

 

9.06.

Resignation of Administrative Agent

 

96

 

 

 

 

9.07.

Non-Reliance on Administrative Agent and Other Lenders

 

97

 

 

 

 

9.08.

No Other Duties, Etc.

 

97

 

 

 

 

9.09.

Administrative Agent May File Proofs of Claim

 

97

 

 

 

 

9.10.

Guaranty Matters

 

98

 

 

 

 

ARTICLE X.

MISCELLANEOUS

 

98

 

 

 

 

10.01.

Amendments, Etc.

 

98

 

 

 

 

10.02.

Notices; Effectiveness; Electronic Communication

 

99

 

 

 

 

10.03.

No Waiver; Cumulative Remedies; Enforcement

 

102

 

 

 

 

10.04.

Expenses; Indemnity; Damage Waiver

 

102

 

 

 

 

10.05.

Payments Set Aside

 

104

 

 

 

 

10.06.

Successors and Assigns

 

105

 

 

 

 

10.07.

Treatment of Certain Information; Confidentiality

 

110

 

 

 

 

10.08.

Right of Setoff

 

111

 

 

 

 

10.09.

Interest Rate Limitation

 

111

 

 

 

 

10.10.

Counterparts; Integration; Effectiveness

 

111

 

 

 

 

10.11.

Survival of Representations and Warranties

 

112

 

 

 

 

10.12.

Severability

 

112

 

 

 

 

10.13.

Replacement of Lenders

 

112

 

 

 

 

10.14.

Governing Law; Jurisdiction; Etc.

 

113

 

 

 

 

10.15.

Waiver of Jury Trial

 

114

 

 

 

 

10.16.

No Advisory or Fiduciary Responsibility

 

114

 

 

 

 

10.17.

Electronic Execution of Assignments and Certain Other Documents

 

115

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

10.18.

USA PATRIOT Act

 

115

 

 

 

 

10.19.

Judgment Currency

 

115

 

 

 

 

10.20.

Obligations Several and Not Joint; Certain Waivers

 

116

 

 

 

 

10.21.

Margin Stock

 

118

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

1.01(a)

Existing Letters of Credit

1.01(b)

Mandatory Cost Formulae

1.01(c)

Pending Minority Investments

2.01

Commitments and Applicable Percentages

5.06

Litigation; No Adverse Effects

5.09

Environmental Laws

5.13

Subsidiaries; Other Equity Investments

5.17

Identification Numbers for Designated Borrowers that are Foreign Subsidiaries

6.10

Certain Non-U.S. Plans

7.01

Existing Liens

7.02

Existing Minority Investments

7.03

Existing Indebtedness

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

Form of

A

Committed Loan Notice

B

Swing Line Loan Notice

C

Note

D

Compliance Certificate

E-1

Assignment and Assumption

E-2

Administrative Questionnaire

F

Company Guaranty

G

Subsidiary Guaranty

H

Designated Borrower Request and Assumption Agreement

I

Designated Borrower Notice

J

Opinion Matters

 

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of July 20, 2011, among AECOM Technology Corporation, a Delaware corporation
(the “Company”), certain Subsidiaries of the Company party hereto pursuant to
Section 2.14 (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and each a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and a L/C Issuer, with
reference to the following facts:

 

RECITALS

 

A.            Certain of the parties hereto are parties to a Second Amended and
Restated Credit Agreement dated as of August 31, 2007 by and among the Company,
the Subsidiary Borrowers identified therein, Bank of America, N.A., as
Administrative Agent, and the Lenders identified therein (the “Existing Credit
Agreement”), and certain other Loan Documents entered into in connection with
(and as defined in) the Existing Credit Agreement (collectively with the
Existing Credit Agreement, the “Existing Loan Documents”), pursuant to which the
Lenders party thereto provided credit facilities to the Company and certain of
its Subsidiaries in the aggregate principal amount of up to $600,000,000,
subject to increase from time to time to a maximum aggregate principal amount of
$750,000,000 as set forth in the Existing Credit Agreement.

 

B.            The parties wish to enter into this Agreement and the other Loan
Documents described herein,  which shall amend, restate, replace and supersede
(but not cause a novation of) the Existing Credit Agreement and the other
Existing Loan Documents and which hereinafter shall govern the terms and
conditions under which the Lenders shall provide senior revolving and letter of
credit facilities to the Borrowers.

 

C.            On the effective date of this Agreement, the Existing Letters of
Credit identified more particularly herein, which were issued under the Existing
Credit Agreement, will be considered to be outstanding under and hereafter shall
be governed by the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereby agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01.       Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquisition” means a purchase or other acquisition, direct or indirect, by any
Person of all or substantially all of the assets or all or substantially all of
the business of any other Person or of a line of business of any other Person
(whether by acquisition of Equity Interests, assets, permitted merger or any
combination thereof).

 

--------------------------------------------------------------------------------


 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitment” means the combined Commitments of the Lenders set forth
in Schedule 2.01 in an initial amount of $1,050,000,000, as such amount may be
increased from time to time by an aggregate amount of up to $100,000,000
pursuant to Section 2.16 or reduced permanently pursuant to Section 2.06.

 

“Agreement” means this Credit Agreement, as the same may hereafter be modified,
supplemented or amended from time to time.

 

“Alternative Currency” means each of Euro, Sterling, Yen, CAD, AUD, Singapore
Dollars, New Zealand Dollars, HKD, Swiss Francs and each other currency (other
than Dollars) that is approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Amendment Effective Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

 

“Applicable Margin” means the following interest rate margins (expressed in
basis points per annum), based upon the Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Pricing
Level

 

Leverage Ratio

 

Applicable Margin
for Eurocurrency
Rate
Loans/Financial
Letter of Credit Fees

 

Applicable Margin
for Base Rate Loans

 

Commitment Fee

 

Applicable
Performance Letter
of Credit Fees

 

1

 

< 1.25:1

 

100.0

 

00.0

 

15.0

 

65.0

 

2

 

>1.25:1 but <1.75:l

 

125.0

 

25.0

 

20.0

 

85.0

 

3

 

>1.75:l but <2.25:1

 

150.0

 

50.0

 

25.0

 

100.0

 

 

2

--------------------------------------------------------------------------------


 

Pricing
Level

 

Leverage Ratio

 

Applicable Margin
for Eurocurrency
Rate
Loans/Financial
Letter of Credit Fees

 

Applicable Margin
for Base Rate Loans

 

Commitment Fee

 

Applicable
Performance Letter
of Credit Fees

 

4

 

>2.25:1 but <2.75:l

 

175.0

 

75.0

 

30.0

 

115.0

 

5

 

>2.75:1 but <3.00:l

 

200.0

 

100.0

 

35.0

 

135.0

 

6

 

>3.00:1

 

250.0

 

150.0

 

37.5

 

165.0

 

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective two Business Days after the date that the
Administrative Agent receives a duly completed Compliance Certificate pursuant
to Section 6.02(a); provided, however, that if the Administrative Agent fails to
receive a Compliance Certificate on the due date therefor provided in
Section 6.02(a), then until (but only until) such Compliance Certificate is
thereafter received, the Applicable Margin shall continue to be based on the
Pricing Level then in effect; provided that, if such Compliance Certificate
indicates a change in the Leverage Ratio that results in an increase in the
Applicable Margin, such increase shall be retroactive to a date two Business
Days after the due date for such Compliance Certificate.

 

As of the Amendment Effective Date, Pricing Level 3 shall apply.  Pricing Level
3 shall remain in effect until two Business Days after the date that the
Administrative Agent receives a duly completed Compliance Certificate pursuant
to Section 6.02(a) as of September 30, 2011.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.18.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Applicant Borrower” has the meaning specified in Section 2.14.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3

--------------------------------------------------------------------------------


 

“Approved Jurisdiction” means, with respect to any Applicant Borrower, (a) any
state or territory of the United States or (b) Canada, the United
Kingdom, Ireland, Switzerland, the Netherlands, Hong Kong, Australia or New
Zealand, except, in the case of any jurisdiction identified in clause (b), to
the extent that the Administrative Agent notifies the Company that it is no
longer lawful for one or more of the Lenders to make or maintain loans to
Persons located in such jurisdiction or that no L/C Issuer is permitted to issue
letters of credit for the account of Persons located in such jurisdiction.

 

“Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, in its capacity as left lead arranger, and Union Bank, BNP Paribas
Securities Corp. and Wells Fargo Securities, LLC, in their respective capacities
as joint right-lead arrangers.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E-1 or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the Fiscal Year ended September 30, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Company and its Subsidiaries,
including the notes thereto.

 

“AUD” means the lawful currency of Australia.

 

“Availability Period” means the period from and including the Amendment
Effective Date to the earliest of (a) the Maturity Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.06, and (c) the
date of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate (calculated in accordance with
clause (b) of the definition of Eurocurrency Rate) plus 1.00%.  The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other

 

4

--------------------------------------------------------------------------------


 

factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“BNP” means BNP Paribas and its successors.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day;

 

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

 

5

--------------------------------------------------------------------------------


 

“CAD” means the lawful currency of Canada.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities during that period and including
Capitalized Lease Obligations of the Company and its Subsidiaries during such
period) that, in conformity with GAAP, are required to be capitalized and
reflected in the property, plant and equipment or similar fixed asset accounts
in the consolidated balance sheet of the Company and its Subsidiaries; provided,
however, that any such expenditures for which another Person is contractually
obligated to pay or otherwise reimburse the Company shall be excluded from the
definition of Capital Expenditures.

 

“Capitalized Lease” means any lease (or other agreement conveying the right to
use) of real or personal property by a Person as lessee or guarantor which
would, in conformity with GAAP, be required to be accounted for as a capital
lease on the balance sheet of that Person.

 

“Capitalized Lease Obligations” means all obligations under Capitalized Leases
of a Person that would, in conformity with GAAP, appear on a balance sheet of
that Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities

 

6

--------------------------------------------------------------------------------


 

Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 51%
or more of the equity securities of the Company entitled to vote for members of
the board of directors or equivalent governing body of the Company on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right).

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Common Stock” means the common stock of the Company.

 

“Common Stock Units” means the common stock units of the Company issued from
time to time pursuant to the AECOM Technology Corporation Deferred Compensation
Plan (formerly known as the AECOM Technology Corporation Stock Purchase Plan),
as amended from time to time.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Company’s Capital Stock” means all Equity Interests and Common Stock Units of
the Company outstanding from time to time and all securities and other property
distributed in respect of or in exchange for such stock.

 

“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent and the Lenders, substantially in the form of
Exhibit F.

 

“Company Materials” has the meaning specified in Section 6.02.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

7

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, for each period of four (4) consecutive Fiscal
Quarters, an amount equal to the sum of (a) Consolidated Net Income for such
period, plus (b) Consolidated Interest Expense for such period, plus (c) 100% of
the principal contributions for such period accrued for stock match programs for
employees, consultants and Directors for purchases of the Company’s Capital
Stock, plus (d) the amount of Taxes expensed, based on or measured by income,
used or included in the determination of Consolidated Net Income for such
period, plus (e) the amount of depreciation and amortization expense deducted in
determining Consolidated Net Income for such period, plus (f) extraordinary
losses included in the determination of Consolidated Net Income for such period,
plus (g) non-cash discounts and matches under 401(k) plans, the AECOM Employee
Stock Purchase Plan or any similar plans and other accrual of stock-based
compensation expense (including stock appreciation rights) for such period,
minus (h) extraordinary gains included in the determination of Consolidated Net
Income for such period; provided, however, that with respect to a Subsidiary
acquired within such period or any Investment permitted hereunder and made
during such period, the Company may also include items (a) through (g) above for
such acquired Subsidiary or such Investment for such entire period in the
determination of Consolidated EBITDA for such period to the extent that either:

 

(A)          the Company has provided to the Administrative Agent, and shall
make available to the Lenders upon request, (1) financial statements for that
entity for the portion of such period occurring prior to its acquisition or
proposed acquisition, and (2) the most recent year-end audited financial
statements for that entity (which audited statements must be as of a date
occurring within five Fiscal Quarters of such entity prior to the acquisition
date (even if such date is prior to such period and, therefore, such audited
statements are not actually used in computing Consolidated EBITDA for such
period)); or

 

(B)           if the Company has not provided to the Administrative Agent the
audited financial statements for the entity described in clause (A)(2) above,
but the Company has provided to the Administrative Agent, and made available to
the Lenders upon request, the financial statements for that entity described in
clause (A)(1) above and the most recent year-end unaudited financial statements
for the entity (which unaudited financial statements must satisfy the timing
requirements described in the parenthetical reference in clause (A)(2) above),
provided that the Company may not (i) include pursuant to this clause (B) more
than $35,000,000 of the net sum of items (a) through (g) above for any single
such acquisition or investment, nor more than $50,000,000 of the net sum of
items (a) through (g) above in the aggregate for all such acquisitions or
investments made in any period of four (4) consecutive Fiscal Quarters nor
(ii) include pursuant to this clause (B) the net sum of items (a) through
(g) above for such period, whether for single acquisitions or investments or for
all acquisitions and investments during such period, in an aggregate amount in
excess of the aggregate amount the Company is permitted include in the
determination of Consolidated EBITDA for such items for such period for all
purposes under the Note Purchase Agreement, except to the extent the
corresponding definitions or covenants in the Note Purchase Agreement cease to
apply;

 

provided, further, however, that notwithstanding the definition of “Consolidated
Net Income” herein, if the Company or its applicable Subsidiary completes during
such period any Investment

 

8

--------------------------------------------------------------------------------


 

set forth on Schedule 1.01(c), the Company may also include the actual amounts
of items (a) through (g) above attributable solely to the Company’s (or its
Subsidiary’s) Minority Investment set forth on Schedule 1.01(c) for the portion
of such period prior to the date of the Company’s (or its Subsidiary’s)
Investment set forth on Schedule 1.01(c) and may annualize such amounts for such
entire period in the determination of Consolidated EBITDA for such period
subject to clause (A) or clause (B) above.  Such EBITDA credit for the Company’s
Minority Investment set forth on Schedule 1.01(c) shall become effective upon
the effectiveness of an amendment to the Note Purchase Agreement such that such
items are also similarly included in determining Consolidated EBITDA for all
purposes under the Note Purchase Agreement or to the extent the corresponding
definitions or covenants in the Note Purchase Agreement cease to apply.

 

“Consolidated Funded Debt” means, as of any date of determination, all
Indebtedness of the Company and its Subsidiaries on a consolidated basis
excluding obligations relating to Performance Contingent Obligations, the
Company’s payment obligations with respect to its Preferred Stock and net
obligations of the Company and its Subsidiaries under any Swap Contract.

 

“Consolidated Interest Expense” means, for any period, total interest expense of
the Company and its Subsidiaries on a consolidated basis accrued in that period
as shown in the Company’s profit and loss statement for that period, determined
in accordance with GAAP, including commitment fees owed with respect to the
unused portion of the Commitments, other fees hereunder, charges in respect of
Financial Letters of Credit, the portion of any Capitalized Lease Obligations
allocable to interest expense, but excluding (i) amortization, expensing or
write-off of financing costs or debt discount or expense, (ii) amortization,
expensing or write-off of capitalized private equity transaction costs, to the
extent such costs are treated as interest under GAAP, and (iii) the portion of
the upfront costs and expenses for Swap Contracts (to the extent included in
interest expense) fairly allocated to such Swap Contracts as expenses for such
period, less interest income on Swap Contracts for that period and Swap
Contracts payments received.

 

“Consolidated Net Income” means, for any period, the net earnings (or loss)
after Taxes of the Company and its Subsidiaries on a consolidated basis for such
period taken as a single accounting period, determined in accordance with GAAP,
provided that there shall be excluded therefrom (a) portions of income properly
attributable to minority interests, if any, in the stock and surplus of such
Subsidiaries held by anyone other than the Company or any of its Subsidiaries
and (b) except as set forth in the definition of Consolidated EBITDA above or to
the extent of dividends or other distributions actually paid to the Company or
its Subsidiaries by such Person during such period, the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of the Company or is
merged with or into the Company or any of its Subsidiaries or such Person’s
assets are acquired by the Company or any of its Subsidiaries.

 

“Consolidated Net Worth” means, at any date, the consolidated stockholders’
equity of the Company and its Subsidiaries determined in accordance with GAAP,
plus redeemable Common Stock and Common Stock Units shown on the Company’s
consolidated balance sheet, plus an amount equal to the principal amount or
liquidation preference of issued and outstanding Preferred Stock of the Company.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Priority Indebtedness” means all Priority Indebtedness of the
Company and its Subsidiaries (but not Tax Arrangement Priority Indebtedness)
determined on a consolidated basis eliminating inter-company items.

 

“Consolidated Total Capitalization” means as of the date of any determination
thereof, the sum of (a) Consolidated Funded Debt plus (b) Consolidated Net
Worth.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Customary Permitted Liens” means (a) Liens (other than Environmental Liens and
any Lien imposed under ERISA) for Taxes, assessments or charges of any
Governmental Authority or claims not yet due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
the provisions of GAAP, (b) statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen, customs and revenue authorities and other
Liens (other than any Lien imposed under ERISA) imposed by law and created in
the ordinary course of business for amounts not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained in
accordance with the provisions of GAAP, (c) Liens (other than any Lien imposed
under ERISA) incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds and Liens securing
obligations under indemnity agreements for surety bonds) or other Liens in
connection with workers’ compensation, unemployment insurance and other types of
social security benefits, (d) Liens consisting of any right of offset, or
statutory or consensual banker’s lien, on bank deposits or securities accounts
maintained in the ordinary course of business so long as such bank deposits or
securities accounts are not established or maintained for the purpose of
providing such right of offset or banker’s lien, (e) easements (including,
without limitation, reciprocal easement agreements and utility agreements),
rights-of-way, covenants, consents, reservations, encroachments, variations and
other restrictions, charges or encumbrances (whether or not recorded), which do
not interfere materially with the ordinary conduct of the business of the
Company or its Subsidiaries and which do not materially detract from the value
of the property to which they attach or materially impair the use thereof to the
Company or its Subsidiaries, (f) building restrictions, zoning laws and other
similar statutes, law, rules, regulations, ordinances and restrictions, now or
at any time hereafter adopted by any Governmental Authority having jurisdiction
and (g) UCC-1 and similar filings in connection with sales of receivables in
connection with energy service company projects.

 

10

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Margin plus 2% per annum.

 

“Defaulting Lender” means any Lender that, as reasonably determined by the
Administrative Agent, (a) has failed to perform any of its funding obligations
hereunder within three Business Days after the date required to be funded by it
hereunder unless the subject of a good faith dispute, (b) has notified the
Company or the Administrative Agent in writing that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder unless the subject of a good faith
dispute, (c) has failed, within three Business Days after written request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations, provided that any such
Lender shall cease to be a Defaulting Lender under this clause (c) upon receipt
of such confirmation by the Administrative Agent, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Notice” has the meaning specified in Section 2.14.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

 

“Director” means a member of the Board of Directors of the Company.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

11

--------------------------------------------------------------------------------


 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for any
liability under any Environmental Laws, or damages arising from or costs
incurred by such Governmental Authority in response to a release or threatened
release of a hazardous or toxic waste, substance or constituent, or other
substance into the environment.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares

 

12

--------------------------------------------------------------------------------


 

of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, in either case, resulting in material liability to the Company; (c) a
complete or partial withdrawal by the Company or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate any Pension
Plan in a distress termination under Section 4041(c) of ERISA; (e) the
initiation by the PBGC of proceedings to terminate a Pension Plan; (f) any event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) notification of a determination that any Multiemployer Plan is in endangered
or critical status within the meaning of Section 432 of the Code ; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means:

 

(a)           for any Interest Period with respect to a Eurocurrency Rate Loan,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period.  If such rate is not available at such time
for any reason, then the “Eurocurrency Rate” for such Interest Period shall be
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch (or other Bank of America branch or Affiliate) to major banks in the
London or other offshore

 

13

--------------------------------------------------------------------------------


 

interbank market for such currency at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately
11:00 a.m., London time determined two London Banking Days prior to such date
for Dollar deposits being delivered in the London interbank market for a term of
one month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.

 

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate.  Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency.  All Committed Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Foreign Subsidiary” means any Foreign Subsidiary in respect of which
the incurring of Guarantees with respect to any Obligation of any Loan Party
would, in the good faith judgment of the Company, result in adverse tax
consequences to the Loan Parties and their Subsidiaries; provided, however, that
the Administrative Agent and the Company may agree that, despite the foregoing,
any such Subsidiary shall not be an “Excluded Foreign Subsidiary.”

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or as a result of a present or former connection
between such recipient and the jurisdiction (other than a connection arising
solely from such recipient having executed, delivered, or performed its
obligations or having received a payment under, or enforced its rights or
remedies under, this Agreement or any other Loan Document), in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which such Borrower is located, (c) any backup withholding
tax that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Company under Section 10.13), any United States withholding tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office

 

14

--------------------------------------------------------------------------------


 

(or assignment), to receive additional amounts from such Borrower with respect
to such withholding tax pursuant to Section 3.01(a)(ii) or Section 3.01(c),
(e) any taxes imposed under FATCA, and (f) all liabilities, penalties, and
interest incurred with respect to any of the foregoing.  Notwithstanding
anything to the contrary contained in this definition, “Excluded Taxes” shall
not include any withholding tax imposed at any time on payments made by or on
behalf of a Foreign Obligor to any Lender hereunder or under any other Loan
Document, provided that such Lender shall have complied with Section 3.01(e)(i).

 

“Existing Credit Agreement” has the meaning specified in the Recitals to this
Agreement.

 

“Existing Letter of Credit” means, collectively, the Letters of Credit
identified on Schedule 1.01(a).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code and any regulations
thereunder and official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means the respective letter agreements among the Company and the
respective Arrangers.

 

“Financial Letter of Credit” means a standby Letter of Credit supporting
indebtedness owing to third parties.

 

“Financial Letter of Credit Sublimit” means an amount equal to $300,000,000. 
The Financial Letter of Credit Sublimit is part of, and not in addition to, the
Aggregate Commitments.

 

“Fiscal Quarter” means a Fiscal Quarter of the Company, as the Company may
designate in a notice to the Administrative Agent.

 

“Fiscal Year” means the Fiscal Year of the Company, which shall be the 52-53
week period ending on the Friday closest to September 30 in each year or such
other period as the Company may designate in a notice to the Administrative
Agent.

 

15

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (A) Consolidated EBITDA for the last four Fiscal Quarters minus
Capital Expenditures for the last four Fiscal Quarters to (B) the sum of
(i) Consolidated Interest Expense during such period, (ii) without duplication,
the current portion (i.e., the portion due and payable within the next twelve
months) of long-term, interest-bearing indebtedness of the Company and its
Subsidiaries (meaning for this purpose only, the current portion of long term
debt owing to banks, insurance companies, other financial institutions, and
notes issued by the Company or any of its Subsidiaries to shareholders in
conjunction with an acquisition), excluding (a) the final payment of principal
on the Indebtedness under this Agreement due and payable on the Maturity Date,
and (b) the final payment of principal on the Committed Loans (as defined in the
Term Credit Agreement) and Optional Loans (as defined in the Term Credit
Agreement), if any, due and payable on the Maturity Date (as defined in the Term
Credit Agreement) under the Term Credit Agreement, (iii) income taxes paid by
the Company during the preceding four Fiscal Quarters, and (iv) cash dividends
made on the Company’s Capital Stock during the preceding four Fiscal Quarters.

 

“Foreign Holding Company” means any Domestic Subsidiary all or substantially all
of the assets of which consist of equity interests in Excluded Foreign
Subsidiaries.

 

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer).  For purposes of this definition, a Foreign
Lender with respect to the Company or any Domestic Subsidiary means any Lender
that is not a “United States person” as defined in Section 7701(a)(30) of the
Code.  The United States, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.

 

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

 

“Foreign Subsidiary” means any Subsidiary that is not a “United States person”
as defined in Section 7701(a)(30) of the Code organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

16

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, applied consistently with past practices, subject to
changes in GAAP as contemplated by Section 1.03(b).

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, without duplication, any (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, that, for
purposes hereof, the amount of any such “Guarantee” shall be deemed to be the
lesser of the value of the obligation so secured or the value of the collateral
subject to such Lien.  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Guaranties” means, collectively, the Company Guaranty and the Subsidiary
Guaranty.

 

“Guarantors” means, collectively, the Company and the Subsidiary Guarantors.

 

17

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“HKD” means the lawful currency of Hong Kong.

 

“Hostile Acquisition” means an Acquisition (a) of all or substantially all of
the Equity Interests of a Person through a tender offer or similar solicitation
of the owners of such Equity Interests which has not been approved (prior to the
consummation of such Acquisition) by the board of directors (or any other
applicable governing body) of such Person or by similar or other appropriate
action if such Person is not a corporation and (b) as to which, at the time of
consummation of such Acquisition, any such prior approval has been withdrawn.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, and
similar instruments (other than Performance Contingent Obligations and
contingent obligations under or relating to bank guaranties or surety bonds);

 

(c)           net obligations of such Person under any Swap Contract if and to
the extent such obligations would appear as a liability upon a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable or similar obligation
to a trade creditor in the ordinary course of business and other than any
contingent earn-out obligation or other contingent obligation related to an
acquisition or Investment permitted hereunder));

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            Attributable Indebtedness; and

 

(g)           all Guarantees of such Person in respect of any of the foregoing
(other than Performance Contingent Obligations).

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited

 

18

--------------------------------------------------------------------------------


 

liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is non-recourse to such Person (whether
expressly, by operation of law or otherwise).  The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date.  For all purposes hereof, with regard to the
aggregate Series B Notes (as defined in the Note Purchase Agreement) or any
other Indebtedness issued at an original issue discount, the aggregate
obligations thereunder shall equal, at any date of measurement, the accreted
value thereof in accordance with GAAP.  The amount of any capital lease or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.  Notwithstanding
the foregoing, Indebtedness of the Company and its Subsidiaries shall not
include (i) indebtedness of partnerships or joint ventures of which the Company
or any Subsidiary is a general partner or member to the extent such indebtedness
is non-recourse (whether expressly, by operation of law or otherwise) to the
Company or such Subsidiary or its assets, (ii) an amount equal to the lesser of
(A) the principal amount of Indebtedness supported by letters of credit, and
(B) the face amount of such letters of credit, (iii) the liquidation preference
of any Preferred Stock, (iv) effective on the date of either an amendment to the
Note Purchase Agreement to the same effect or the corresponding definitions or
covenants in the Note Purchase Agreement ceasing to apply, Indebtedness of the
Company or any Subsidiary other than Indebtedness described in clause (i) above
that is non-recourse to the Company or such Subsidiary and is incurred by or in
support of the business of the Company’s AECOM Capital initiative, and (v) the
amount of any obligations incurred in connection with sales of receivables
related to energy service company projects to the extent such obligations do not
constitute indebtedness under GAAP.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

19

--------------------------------------------------------------------------------


 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in other Persons, whether by means of (a) the purchase
or other acquisition of capital stock or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Joint Venture” means a joint venture, partnership or similar arrangement formed
for the purpose of performing a single project or series of related projects,
whether in corporate, partnership or other legal form; provided that, in no
event shall a Subsidiary be considered a “Joint Venture.”

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.

 

20

--------------------------------------------------------------------------------


 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means, as applicable, Bank of America, Union Bank and BNP, each in
its capacity as an issuer of Letters of Credit hereunder, or any successor
issuer of Letters of Credit hereunder.

 

“L/C Issuer Limit” means, with respect to any L/C Issuer, the maximum aggregate
amount available to be drawn under all Letters of Credit issued by such L/C
Issuer that may be outstanding at any time pursuant to the terms of any separate
agreement between the Company and such L/C Issuer.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” means (a) any Financial Letter of Credit or Performance
Letter of Credit issued hereunder or (b) any Existing Letter of Credit.  Letters
of Credit may be issued in Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Leverage Ratio” means, at any date of determination thereof, the ratio of
(a) Consolidated Funded Debt plus, without duplication, all unreimbursed
drawings under any Letter of Credit existing as of such date, to
(b) Consolidated EBITDA for the four Fiscal Quarters most recently ended for
which financial statements are available.

 

21

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, the Fee Letters and the
Guaranties.

 

“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor and
each Designated Borrower.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(b).

 

“Margin Regulations” means Regulations U and X of the FRB.

 

“Material Acquisition” means a Permitted Acquisition for which the total
purchase consideration payable to the applicable Loan Party is $30,000,000 or
more.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole; provided that a Material Adverse Effect shall
not include:  (i) conditions (or changes therein) generally affecting
participants in the engineering and construction industry; (ii) changes in
general economic or political conditions in the United States, in any country in
which the Company or its Subsidiaries conducts business or in the global economy
as a whole, provided that such conditions or changes do not disproportionately
adversely affect the Company and its Subsidiaries relative to the effect on
other industry participants; (iii) any generally applicable change in law or
generally accepted accounting principles or interpretation of any of the
foregoing; and (iv) effects arising out of acts of terrorism or war or the
escalation or worsening thereof, weather conditions or other force majeure
events; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

 

“Maturity Date” means the later of (a) the Scheduled Maturity Date and (b) if
maturity is extended pursuant to Section 2.15, such extended maturity date as
determined pursuant to such Section; provided, however, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

 

“Minority Investment” means an Investment by the Company or any Subsidiary in
the Capital Stock of another Person (other than the Company or any Subsidiary)
whose primary business at such time is the same as that of the Company that
results in the direct ownership by

 

22

--------------------------------------------------------------------------------


 

the Company or a Subsidiary of less than 50% of the outstanding Equity Interests
of such other Person, irrespective of whether the board of directors (or other
governing body) of such Person has approved such Investment; provided, that a
“Minority Investment” shall not include (i) any Investments existing on the
Amendment Effective Date or set forth on Schedule 7.02, (ii) Investments in
Joint Ventures permitted pursuant to Section 7.02(b), (iii) Investments in any
securities received in satisfaction or partial satisfaction from financially
troubled account debtors or (iv) Investments made or deemed made as a result of
the receipt of non-cash consideration in connection with Dispositions otherwise
permitted hereunder.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“Net Cash Proceeds” means, with respect to any Disposition, without duplication,
the sum of:

 

(a)           the cash and cash equivalent proceeds received by or for the
account of the Company or any of its Subsidiaries attributable to such
Disposition;

 

(b)           the amount of cash and cash equivalents received by or for the
account of the Company or any of its Subsidiaries upon the sale, conversion,
collection or other liquidation of any Non-Cash Proceeds attributable to such
Disposition (but only as and when so received); and

 

(c)           the amount of cash and cash equivalents in respect of any run-off
of receivables less payments on associated liabilities, in each case retained in
connection with a Disposition constituting a sale of all or substantially all of
the other assets or a line of business of the Person making the disposition (but
only as and when so received);

 

in each case net of any amount required to be paid to any Person (other than the
Company or any Subsidiary) owning a beneficial interest in the stock or other
assets disposed of, any amount applied to the repayment of Indebtedness (other
than the Obligations) secured by a Lien permitted under Section 7.01 on the
asset disposed of, any income or transfer taxes paid or payable as a result of
such Disposition and professional fees and expenses, broker’s commissions and
other out-of-pocket costs of sale actually paid to any Person (other than the
Company or any Subsidiary) attributable to such Disposition.

 

“Non-Cash Proceeds” means any notes, debt securities, other rights to payment,
equity securities and other consideration received from a Disposition, except
cash and cash equivalents.

 

“Non-Excluded Foreign Subsidiary” means any Foreign Subsidiary other than an
Excluded Foreign Subsidiary.

 

23

--------------------------------------------------------------------------------


 

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.

 

“Note Purchase Agreement” means the Note Purchase Agreement, dated as of
June 28, 2010, pursuant to which the Company issued $175,000,000 of 5.43% Senior
Notes, Series A, due July 7, 2020 and $125,000,000 1.00% Senior Discount Notes,
Series B, due July 7, 2022, as the same may be supplemented, amended, amended
and restated, or otherwise modified from time to time.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the

 

24

--------------------------------------------------------------------------------


 

Administrative Agent, the L/C Issuer, or the Swing Line Lender, as the case may
be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Performance Contingent Obligations” means any bid, performance or similar
project related bonds, parent company guarantees, bank guaranties or surety
bonds or Performance Letters of Credit.

 

“Performance Letter of Credit” means a standby Letter of Credit used directly or
indirectly to cover bid, performance, advance and retention obligations,
including, without limitation, Letters of Credit issued in favor of sureties who
in connection therewith cover bid, performance, advance and retention
obligations.

 

“Permitted Acquisition” means any Acquisition by the Company or any of its
Subsidiaries, provided that: (i) such Investment is not a Hostile Acquisition;
and (ii) after giving pro forma effect to the consummation of such Acquisition,
no Default or Event of Default shall have occurred and be continuing.

 

“Permitted Capital Stock Buybacks” means the acquisition by the Company of
shares of the Company’s Capital Stock provided that:

 

(a)           no Default or Event of Default shall have occurred and be
continuing both before and immediately after giving effect to such acquisition;
and

 

(b)           such acquisition shall not be in violation of the Margin
Regulations.

 

25

--------------------------------------------------------------------------------


 

“Permitted Letter of Credit Account Party” means the Company, any of the
Subsidiary Borrowers, or any other Subsidiary that is a Guarantor.

 

“Permitted Liens” has the meaning specified in Section 7.01.

 

“Permitted Minority Investment” means a Minority Investment, provided that the
aggregate consideration for such Minority Investment and for all other Minority
Investments made in any Fiscal Year shall not exceed: (a) for the Fiscal Year
2011, $50,000,000; (b) for the Fiscal Year 2012, the sum of (i) 10% of
Consolidated Net Worth as of the last day of the Fiscal Year 2011 and (ii) the
amount, if any, by which the aggregate Minority Investments for the Fiscal Year
2011 was less than $50,000,000; and (c) for each Fiscal Year after the Fiscal
Year 2012, the sum of (i) 10% of Consolidated Net Worth as of the last day of
the immediately preceding Fiscal Year and (ii) 50% of the amount, if any, by
which the aggregate Minority Investments for the immediately preceding Fiscal
Year was less than the applicable foregoing limit for such Fiscal Year.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plans” means the AECOM Technology Corporation Retirement Savings Plan, and the
associated trust, and any corresponding plan outside the U.S. and any associated
trust, including, without limitation, the plans listed in Schedule 6.10, as such
plans and trusts may from time to time be supplemented, modified or amended, but
including any successor or replacement plan.

 

“Platform” has the meaning specified in Section 6.02.

 

“Preferred Stock” means any class of preferred stock of the Company.

 

“Priority Indebtedness” means (a) any Indebtedness of the Company secured by a
Lien permitted solely under Section 7.01(i) and (b) any Indebtedness of a
Subsidiary; provided that there shall be excluded from any calculation of
Priority Indebtedness the Indebtedness of any Subsidiary evidenced by (i) a
Guarantee of the Indebtedness of the Company owing pursuant to the Term Credit
Agreement, the Note Purchase Agreement or this Agreement and (ii) a Guarantee
delivered by a Guarantor of other Indebtedness of the Company.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit

 

26

--------------------------------------------------------------------------------


 

Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, at least two Lenders
having more than 50% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, at least two Lenders
holding in the aggregate more than 50% of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, senior vice president, treasurer, assistant treasurer or
controller of a Loan Party and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in an Alternative Currency,
(iv) in the case of the Existing Letters of Credit, the Amendment Effective
Date, and (v) such additional dates as the Administrative Agent or the L/C
Issuer shall determine or the Required Lenders shall require.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or

 

27

--------------------------------------------------------------------------------


 

payment for the settlement of international banking transactions in the relevant
Alternative Currency.

 

“Scheduled Maturity Date” means July 20, 2016.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Significant Subsidiary” means any direct or indirect domestic Subsidiary of the
Company that individually, without duplication or consolidation with any other
Subsidiary, (a) has assets with a book value that total 5% or more of the book
value of all assets of the Company and its Subsidiaries on a consolidated basis,
or (b) has the net sum of items (a) through (g) of the definition of
Consolidated EBITDA that is 5% or more of Consolidated EBITDA in any Fiscal
Year.  Notwithstanding the foregoing, any Significant Subsidiary whose assets or
earnings (the term “earnings” defined as the net sum of items (a) through (g) of
the definition of Consolidated EBITDA) fall below the foregoing 5% test at any
Fiscal Year end shall not thereafter be considered a Significant Subsidiary
hereunder until such time as it does meet such test.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

28

--------------------------------------------------------------------------------


 

“Subsidiary Guarantors” means, collectively, the Significant Subsidiaries (other
than any Foreign Holding Company) and each other entity mutually agreed to by
the Company and the Administrative Agent that executes a Subsidiary Guaranty.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit G.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $30,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

29

--------------------------------------------------------------------------------


 

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Tax Arrangement” means any tax arrangement or structure among the Company and
its Subsidiaries that:

 

(a)           is entered into or created pursuant to advice from any of Ernst &
Young, KPMG, PricewaterhouseCoopers, Deloitte Touche Tohmatsu, their respective
Affiliates or any other nationally recognized tax advisory firm and a copy of
such advice is either delivered or made available to the Administrative Agent
and the Lenders;

 

(b)           requires that one or more Subsidiaries (but not the Company)
directly incur Indebtedness;

 

(c)           is intended to enable the Company and/or its Subsidiaries to
realize tax savings in connection with (i) repatriation of cash at lower tax
rates than would be the case absent such tax arrangement or structure or
(ii) qualifying for tax credits, tax deductions or other tax incentives greater
than the cost of structuring and implementing such tax arrangement or structure,
provided that, for the avoidance of doubt, any interest deduction on such
Indebtedness shall not be considered as a tax credit, tax deduction or other tax
incentive; and

 

(d)           complies with applicable laws and regulations.

 

“Tax Arrangement Priority Indebtedness” means Priority Indebtedness incurred by
a Subsidiary of the Company pursuant to a Tax Arrangement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Credit Agreement” means the Credit Agreement dated as of September 16,
2010 among the Company, Bank of America, as Administrative Agent, the other
Agents identified therein, and the Lenders party thereto, as the same has been
or may hereafter be modified, supplemented or amended from time to time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

 

“Union Bank” means Union Bank, N.A. and its successors.

 

30

--------------------------------------------------------------------------------


 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

 

“Wholly Owned Subsidiary” means any Subsidiary for which all of the voting
shares of Equity Interests or other ownership interests (except directors’
qualifying shares) are at the time directly or indirectly owned by the Company
or one or more of its other Wholly Owned Subsidiaries.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02.       Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

31

--------------------------------------------------------------------------------


 

1.03.       Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
as in effect from time to time, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Company and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of any fair value adjustment recorded under FASB ASC 825 on
financial liabilities shall be disregarded.

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
as expeditiously as possible but without any deadline to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed (and the
Company’s compliance with such ratio or requirement shall continue to be
determined) in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

1.04.       Rounding.  Any financial ratios required to be maintained by a Loan
Party pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

1.05.       Exchange Rates; Currency Equivalents.

 

(a)           The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies.  Such Spot Rates shall become effective
as of such Revaluation Date and shall be the Spot Rates employed in converting
any amounts between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.  For
purposes of any determination under Article VI or VII, all amounts incurred,
outstanding or proposed to be incurred or outstanding, and the amount of each
investment, asset disposition or other applicable transaction, denominated in
currencies other than Dollars shall be translated into Dollars at the currency
exchange rates in effect on the date of such determination; provided that no
Default or Event of Default shall arise as a result of any limitation set forth
in Dollars in this Agreement being exceeded solely as a result of changes in
currency exchange rates from those rates applicable at the time or times
Indebtedness, Liens,

 

32

--------------------------------------------------------------------------------


 

Investments or any other applicable transactions were initially consummated in
reliance on the exceptions under such Sections.  Such currency exchange rates
shall be determined in good faith by the Company.

 

(b)           Wherever in this Agreement in connection with a Committed
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

 

1.06.       Additional Alternative Currencies.

 

(a)           The Company may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.  In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
all Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.

 

(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion).  In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof.  Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the L/C Issuer (in the case of a request pertaining
to Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m., ten Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurocurrency Rate Loans or the issuance
of Letters of Credit, as the case may be, in such requested currency.

 

(c)           Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency.  If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Committed Borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent and the L/C Issuer consent to the issuance of
Letters of Credit in such requested currency, the

 

33

--------------------------------------------------------------------------------


 

Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Company. 
Any specified currency of an Existing Letter of Credit that is neither Dollars
nor one of the Alternative Currencies specifically listed in the definition of
“Alternative Currency” shall be deemed an Alternative Currency with respect to
such Existing Letter of Credit only.

 

1.07.       Change of Currency.

 

(a)           Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

1.08.       Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

 

1.09.       Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

1.10.       Alternative Currency Commitment Reserve.  At any time that a Credit
Extension is outstanding in an Alternative Currency, a portion of the Aggregate
Commitment

 

34

--------------------------------------------------------------------------------


 

shall be reserved in an amount equal to 5% of the aggregate outstanding amount
of such Credit Extension denominated in an Alternative Currency.

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01.       Committed Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrowers in Dollars or in one or more Alternative Currencies from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01. 
Committed Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

 

2.02.       Borrowings, Conversions and Continuations of Committed Loans.

 

(a)           Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Company’s irrevocable notice to the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 10:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Committed Loans,
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency), or such lesser time period to the extent agreed by the Administrative
Agent, prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Committed Loans.  Each telephonic
notice by the Company pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Company.  Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Except as provided in Sections 2.03(c) and
2.04(c), each Committed Borrowing of or conversion to Base Rate Committed Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.  Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Company is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, (v) if applicable, the duration of the Interest
Period with respect thereto, (vi) the currency of the Committed Loans to

 

35

--------------------------------------------------------------------------------


 

be borrowed, and (vii) if applicable, the Designated Borrower.  If the Company
fails to specify a currency in a Committed Loan Notice requesting a Borrowing,
then the Committed Loans so requested shall be made in Dollars.  If the Company
fails to specify a Type of Committed Loan in a Committed Loan Notice or if the
Company fails to give a timely notice requesting a conversion or continuation,
then the applicable Committed Loans shall be made as, or converted to,
Eurocurrency Rate Loans with an Interest Period of one month; provided, however,
that in the case of a failure to timely request a continuation of Committed
Loans denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month.  Any automatic conversion pursuant to the preceding sentence shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans.  If the Company requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.  No Committed Loan may
be converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Committed
Loan and reborrowed in the other currency.

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount (and currency) of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the Company, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Eurocurrency Rate Loans with an Interest Period of one month or continuation of
Committed Loans denominated in a currency other than Dollars, in each case as
described in the preceding subsection.  In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Committed
Loan denominated in Dollars, and not later than the Applicable Time specified by
the Administrative Agent in the case of any Committed Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Committed
Loan Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Company; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing denominated in Dollars is given by the Company, there are outstanding
L/C Borrowings by the applicable Borrower, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings of the
applicable Borrower, and, second, shall be made available to the applicable
Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be

 

36

--------------------------------------------------------------------------------


 

redenominated into Dollars in the amount of the Dollar Equivalent thereof and
converted to Base Rate Loans, in each case on the last day of the then current
Interest Period with respect thereto.

 

(d)           The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to Committed Loans.

 

2.03.       Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Amendment Effective Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Company or another Permitted Letter of Credit
Account Party, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Company or another Permitted Letter of
Credit Account Party and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations relating to Financial Letters of Credit shall not exceed
the Financial Letter of Credit Sublimit.  Each request by the Company for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been

 

37

--------------------------------------------------------------------------------


 

issued pursuant hereto, and from and after the Amendment Effective Date shall be
subject to and governed by the terms and conditions hereof.

 

(ii)           The L/C Issuer shall not issue any Letter of Credit, if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

 

(B)           the expiry date of the requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.

 

(iii)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Amendment Effective Date, or shall impose upon the L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Amendment Effective Date and which the L/C Issuer in good faith deems material
to it;

 

(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;

 

(D)          the issuance of such Letter of Credit would cause the aggregate
amount available to be drawn under all outstanding Letters of Credit issued by
such L/C Issuer to exceed such L/C Issuer’s applicable L/C Issuer Limit;

 

(E)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

38

--------------------------------------------------------------------------------


 

(F)           the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency; or

 

(G)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.18(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

 

(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)          The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Company delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. 
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in

 

39

--------------------------------------------------------------------------------


 

form and detail reasonably satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other information as shall be necessary to prepare such Letter of
Credit.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other information as shall be
necessary to amend such Letter of Credit.  Additionally, the Company shall
furnish to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may reasonably require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Company or other Permitted Letter of
Credit Account Party or enter into the applicable amendment, as the case may be,
in each case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

 

(iii)          If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the

 

40

--------------------------------------------------------------------------------


 

L/C Issuer, the Company shall not be required to make a specific request to the
L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or the Company that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Company and the Administrative Agent thereof.  In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Company will reimburse the L/C Issuer
in Dollars.  In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Company shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency.  If the Company fails to so reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an

 

41

--------------------------------------------------------------------------------


 

Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Company shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)           Each Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Company in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Company shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)          Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.

 

(v)           Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company, any Subsidiary or any other Person for any
reason

 

42

--------------------------------------------------------------------------------


 

whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Committed Loan Notice). 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Company to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in Dollars and in the same
funds as those received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in

 

43

--------------------------------------------------------------------------------


 

effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)           Obligations Absolute.  The obligation of the Company to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v)           any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or

 

(vi)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company or
any Subsidiary.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer.  The Company shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

44

--------------------------------------------------------------------------------


 

(f)            Role of L/C Issuer.  Each Lender and the Company agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit.  In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g)           Applicability of ISP.  Unless otherwise expressly agreed by the
L/C Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit) the rules of the ISP shall
apply to such Letter of Credit.

 

(h)           Letter of Credit Fees.  The Company shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Margin times the Dollar
Equivalent of the daily amount available to be drawn under such Letter of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.04 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.18(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account.  For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance

 

45

--------------------------------------------------------------------------------


 

with Section 1.09.  Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Margin during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect.  Notwithstanding anything to the contrary contained
herein, upon the request of the Required Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Company shall pay directly to the L/C Issuer for its own
account, in Dollars, a fronting fee with respect to each Letter of Credit, at a
rate per annum equal to 0.15%, computed on the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09.  In addition, the Company shall pay directly to
the L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(j)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)           Letters of Credit Issued for Permitted Letter of Credit Account
Parties other than the Company.  Notwithstanding that a Letter of Credit issued
or outstanding hereunder is in support of any obligations of, or is for the
account of, a Permitted Letter of Credit Account Party other than the Company,
the Company shall be obligated to reimburse the L/C Issuer hereunder for any and
all drawings under such Letter of Credit.  The Company hereby acknowledges that
the issuance of Letters of Credit for the account of Permitted Letter of Credit
Account Parties other than the Company inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the businesses of
such Permitted Letter of Credit Account Parties other than the Company.

 

2.04.       Swing Line Loans.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, to make loans in Dollars (each
such loan, a “Swing Line Loan”) to the Company from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Percentage of
the

 

46

--------------------------------------------------------------------------------


 

Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and provided, further,
that the Company shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan.  Within the foregoing limits, and subject to
the other terms and conditions hereof, the Company may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. 
Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of
a Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Company’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Company at its
office by crediting the account of the Company on the books of the Swing Line
Lender in Same Day Funds.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Company (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Committed Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to

 

47

--------------------------------------------------------------------------------


 

be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02.  The Swing Line Lender shall furnish the Company with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent.  Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Company in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Committed Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)          If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing. 
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be.  A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

(iv)          Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which

 

48

--------------------------------------------------------------------------------


 

such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Company for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Company shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.05.       Prepayments.

 

(a)           Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies), or
such lesser time period to

 

49

--------------------------------------------------------------------------------


 

the extent agreed by the Administrative Agent, prior to any date of prepayment
of Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) on the
date of prepayment of Base Rate Committed Loans; (ii) any prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; (iii) any
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
shall be in a minimum principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iv) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Company, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Subject to Section 2.18, each such prepayment shall be applied to
the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.

 

(b)           The Company may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000. 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Company, the Company shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(c)           If the Administrative Agent notifies the Company at any time that
the Total Outstandings at such time exceed an amount equal to 105% of the
Aggregate Commitments then in effect, then, within two Business Days after
receipt of such notice, the Borrowers shall prepay Loans and/or the Company
shall Cash Collateralize the L/C Obligations in an aggregate amount sufficient
to reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Aggregate Commitments then in effect; provided, however,
that, subject to the provisions of Section 2.03(g)(ii), the Company shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Aggregate Commitments then in effect.  The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of further exchange rate
fluctuations.

 

2.06.       Termination or Reduction of Commitments.  The Company may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount

 

50

--------------------------------------------------------------------------------


 

of $10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Company shall not terminate or reduce the Aggregate Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Financial Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess.  The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments.  The amount of
any such Aggregate Commitment reduction shall not be applied to the Financial
Letter of Credit Sublimit unless otherwise specified by the Company.  Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage.  All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

 

2.07.       Repayment of Loans.

 

(a)           Each Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans made to such Borrower outstanding
on such date.

 

(b)           The Company shall repay each Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date.

 

2.08.       Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Margin plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Margin; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin.

 

(b)           (i)            If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

51

--------------------------------------------------------------------------------


 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09.       Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

 

(a)           Commitment Fee.  The Company shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Margin times the actual daily
amount by which the Aggregate Commitments exceed the sum of (i) the Outstanding
Amount of Committed Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.18.  The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Amendment Effective Date, and on the last day of the Availability Period.  The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.

 

(b)           Other Fees.  The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in their respective Fee Letters.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

2.10.       Computation of Interest and Fees; Retroactive Adjustments of
Applicable Margin.

 

(a)           All computations of interest for Base Rate Loans when the Base
Rate is determined by Bank of America’s “prime rate” shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Committed Loans denominated in Alternative
Currencies as to which it is required by applicable law or customary to compute
interest on the basis of a year of 365 days or, if required by applicable law or
customary, 366 days in a leap year, interest shall be

 

52

--------------------------------------------------------------------------------


 

calculated on such basis.  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

(b)           If at any time within one year of any date of determination of the
Leverage Ratio for purposes of calculating the Applicable Margin, as a result of
any restatement of or other adjustment to the financial statements of the
Company or for any other reason, (i) the Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Leverage Ratio would have resulted in higher pricing for such period,
each Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII.  Each
Borrower’s obligations under this paragraph shall survive for a period of one
year after the later of the termination of the Aggregate Commitments and the
payment of all Obligations hereunder (other than contingent obligations of any
Loan Party which have not matured).

 

2.11.       Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to such Borrower in
addition to such accounts or records.  Each Lender may attach schedules to a
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and

 

53

--------------------------------------------------------------------------------


 

records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12.       Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in an Alternative Currency,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in Dollars and in Same Day Funds
not later than 2:00 p.m. on the date specified herein.  Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United
States.  If, for any reason, any Borrower is prohibited by any Law from making
any required payment hereunder in an Alternative Currency, such Borrower shall
make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount.  The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)           (i)  Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or,
in the case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon
on the date of such Committed Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the

 

54

--------------------------------------------------------------------------------


 

Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans.  If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

(ii)           Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or the L/C Issuer hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due.  In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to any Borrower as provided in the foregoing provisions of this
Article II, and such funds are not made available to such Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment

 

55

--------------------------------------------------------------------------------


 

under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13.       Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

56

--------------------------------------------------------------------------------


 

2.14.       Designated Borrowers.

 

(a)           The Subsidiaries of the Company that are signatories to this
Agreement on the Amendment Effective Date shall be deemed to be Designated
Borrowers.  After the Amendment Effective Date, the Company may at any time,
upon not less than 15 Business Days’ notice from the Company to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), designate any additional
Subsidiary of the Company (an “Applicant Borrower”) as a Designated Borrower to
receive Loans hereunder by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit H (a “Designated Borrower Request
and Assumption Agreement”).  The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrative Agent and the Lenders shall have received
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be reasonably required by the
Administrative Agent, and Notes signed by such new Borrowers to the extent any
Lenders so require.  Any Applicant Borrower that is located in a jurisdiction
that is not an Approved Jurisdiction must be approved as a Designated Borrower
by the Administrative Agent and all of the Lenders.  If an Applicant Borrower is
located in an Approved Jurisdiction or if the Administrative Agent and all of
the Lenders in the exercise of their reasonable discretion agree that an
Applicant Borrower not located in an Approved Jurisdiction may be entitled to
receive Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information, the Administrative Agent shall send a notice in substantially the
form of Exhibit I (a “Designated Borrower Notice”) to the Company and the
Lenders specifying the effective date upon which the Applicant Borrower shall
constitute a Designated Borrower for purposes hereof, whereupon each of the
Lenders agrees to permit such Designated Borrower to receive Loans hereunder, on
the terms and conditions set forth herein, and each of the parties agrees that
such Designated Borrower otherwise shall be a Borrower for all purposes of this
Agreement; provided that no Committed Loan Notice or Letter of Credit
Application may be submitted by or on behalf of such Designated Borrower until
the date five Business Days after such effective date.

 

(b)           The Company shall be liable for all Obligations of the Designated
Borrowers (irrespective of whether such Designated Borrowers are Domestic
Subsidiaries or Foreign Subsidiaries) pursuant to the Company Guaranty.  The
Obligations of the Company and each Designated Borrower that is a Domestic
Subsidiary and not a Foreign Holding Company  shall be joint and several in
nature.  Designated Borrowers that are Non-Excluded Foreign Subsidiaries shall
be liable for the Obligations of all other Designated Borrowers that are Foreign
Subsidiaries.  Designated Borrowers that are Excluded Foreign Subsidiaries or
are Foreign Holding Companies shall have no liability for the Obligations of the
Company or of any other Designated Borrowers.

 

(c)           Each Subsidiary of the Company that becomes a “Designated
Borrower” pursuant to this Section 2.14 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders to any such Designated Borrower
hereunder.  Any acknowledgment, consent, direction, certification or other
action which might otherwise be valid

 

57

--------------------------------------------------------------------------------


 

or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein.  Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Designated Borrower.

 

(d)           The Company may from time to time, upon not less than 15 Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.

 

2.15.       Extension of Maturity Date.

 

(a)           Requests for Extension.  The Company may request (an “Extension
Request”) one extension of the term of this Agreement for a period of one or
more years following the Scheduled Maturity Date and for other terms consistent
with this Section 2.15 and 10.01.  The Company shall make any such request by
notice to the Administrative Agent (who shall promptly notify the Lenders) not
earlier than the first anniversary of the Amendment Effective Date and not later
than 35 days prior to the Scheduled Maturity Date, which notice shall set forth
the proposed terms of any such Loans (the “Extended Loans”) which shall be
identical to the Loans from which they are to be converted except (x) the
scheduled final maturity date shall be extended and (y) (A) the interest margins
with respect to the Extended Loans may be higher or lower than the interest
margins for the converted Loans and/or (B) additional fees may be payable to the
Lenders providing such Extended Loans in addition to or in lieu of any increased
margins contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Amendment.

 

(b)           Lender Elections to Extend.  Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date (the “Notice Date”) that is set forth in the Extension
Request, which shall not be less than 10 days after the date of the Extension
Request, advise the Administrative Agent whether or not such Lender agrees to
such extension (and each Lender that determines not to so extend the term of its
Commitment (a “Non-Extending Lender”) shall notify the Administrative Agent of
such fact promptly after such determination (but in any event no later than the
Notice Date) and any Lender that does not so advise the Administrative Agent on
or before the Notice Date shall be deemed to be a Non-Extending Lender.  The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.

 

(c)           Notification by Administrative Agent.  The Administrative Agent
shall notify the Company of each Lender’s determination under this Section no
later than the date 15 days prior to the Scheduled Maturity Date (or, if such
date is not a Business Day, on the next preceding Business Day).

 

58

--------------------------------------------------------------------------------


 

(d)           Additional Commitment Lenders.  The Company shall have the right
to replace each Non-Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) as provided in Section 10.13; provided that each of such
Additional Commitment Lenders shall enter into an Assignment and Assumption
pursuant to which such Additional Commitment Lender shall, effective as of the
Scheduled Maturity Date, undertake a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).

 

(e)           Minimum Extension Requirement.  If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend the term of their
commitments beyond the Scheduled Maturity Date (each, an “Extending Lender”) and
the additional Commitments of the Additional Commitment Lenders shall be more
than 50% of the aggregate amount of the Commitments in effect immediately prior
to the Scheduled Maturity Date, then, effective as of the Scheduled Maturity
Date, the term of the Commitment of each Extending Lender and of each Additional
Commitment Lender shall be extended to the applicable date requested by the
Company after the Scheduled Maturity Date (except that, if such date is not a
Business Day, such Maturity Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon become a
“Lender” for all purposes of this Agreement.

 

(f)            Conditions to Effectiveness of Extensions.  As a condition
precedent to such extension, the Company shall deliver to the Administrative
Agent a certificate of each Loan Party dated as of the Scheduled Maturity Date
(in sufficient copies for each Extending Lender and each Additional Commitment
Lender) signed by a Responsible Officer of such Loan Party (i) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such extension and (ii) in the case of the Company, certifying that, before and
after giving effect to such extension, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of the Scheduled Maturity Date, except (1) for
representations and warranties which are qualified by the inclusion of a
materiality standard, which representations and warranties shall be true and
correct in all respects and (2) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists.  On the Scheduled Maturity Date, the
Commitment of each Non-Extending Lender shall terminate, and all Obligations
owed by the Borrowers to each Non-Extending Lender shall be due and payable in
full.  In addition, on the Scheduled Maturity Date, the Borrowers shall prepay
any Committed Loans of each Extending Lender outstanding on such date (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep outstanding Committed Loans of the Extending Lenders ratable
with any revised Applicable Percentages of the respective Extending Lenders
effective as of such date.

 

(g)           Extension Amendment.  Extended Loans shall be established pursuant
to an amendment (an “Extension Amendment”) to this Agreement (which, except to
the extent expressly contemplated by the penultimate sentence of this
Section 2.15(g) and notwithstanding

 

59

--------------------------------------------------------------------------------


 

anything to the contrary set forth in Section 10.01, shall not require the
consent of any Lender other than the Extending Lenders with respect to the
Extended Loans established thereby) executed by the Loan Parties, the
Administrative Agent and the Extending Lenders. Notwithstanding anything to the
contrary in this Section 2.15 and without limiting the generality or
applicability of Section 10.01 to any Additional Amendments (as defined below),
any Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Additional Amendment”) to this Agreement and the other
Loan Documents; provided that such Additional Amendments are within the
requirements of Section 2.15(a) and do not become effective prior to the time
that such Additional Amendments have been consented to (including, without
limitation, pursuant to consents applicable to holders of any Extended Loans
provided for in any Extension Amendment) by such of the Lenders, Loan Parties
and other parties (if any) as may be required in order for such Additional
Amendments to become effective in accordance with Section 10.01.

 

(h)           Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

 

2.16.       Increase in Commitments.

 

(a)           Request for Increase.  Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Company may from time to time, request an increase in the Aggregate
Commitments by an amount (for all such requests) not exceeding $100,000,000 in
the aggregate; provided that any such request for an increase shall be in a
minimum amount of $50,000,000.  At the time of sending such notice, the Company
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders).  The Company may also specify in such notice any fees offered to
Lenders that agree to increase their commitments.

 

(b)           Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

 

(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Company may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.

 

(d)           Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such

 

60

--------------------------------------------------------------------------------


 

increase.  The Administrative Agent shall promptly notify the Company and the
Lenders of the final allocation of such increase and the Increase Effective
Date.

 

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except (i) for representations and warranties which are
qualified by the inclusion of a materiality standard, which representations and
warranties shall be true and correct in all respects and (ii) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.16, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists.  The Borrowers
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.

 

(f)            Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

 

2.17.       Cash Collateral.

 

(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrowers
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the Borrowers shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

 

(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  Upon deposit
of Cash Collateral in such deposit accounts, the Borrowers, and to the extent
provided by any Lender, such Lender, grant to (and subject to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender), and agree to maintain,
a first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for

 

61

--------------------------------------------------------------------------------


 

the obligations to which such Cash Collateral may be applied pursuant to
Section 2.17(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrowers or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.17 or
Sections 2.04, 2.05, 2.06, 2.18 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.17
may be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

2.18.       Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro

 

62

--------------------------------------------------------------------------------


 

rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)          Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any commitment fee pursuant to Section 2.10 (a) for any period during
which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) Section 2.10(a) and (b) for any period
during which that Lender is a Defaulting Lender only to extent allocable to the
sum of (1) the Outstanding Amount of the Committed Loans funded by it and
(2) its Applicable Percentage of the stated amount of Letters of Credit and
Swing Line Loans for which it has provided Cash Collateral pursuant to
Section 2.04, Section 2.05, Section 2.17, or Section 2.18(a)(ii), as applicable
(and the Borrowers shall (A) be required to pay to each of the L/C Issuer and
the Swing Line Lender, as applicable, the amount of such fee allocable to its
Fronting Exposure arising from that Defaulting Lender and (B) not be required to
pay the remaining amount of such fee that otherwise would have been required to
have been paid to that

 

63

--------------------------------------------------------------------------------


 

Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.04(h).

 

(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.04 and 2.05, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Committed Loans of that Lender.

 

(b)           Defaulting Lender Cure.  If the Company, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.18(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01.       Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of the
respective Borrowers hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable Laws require
any Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax

 

64

--------------------------------------------------------------------------------


 

shall be withheld or deducted in accordance with such Laws as determined by such
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)           If any Borrower or the Administrative Agent shall be required by
any applicable Laws to withhold or deduct any Taxes from any payment, then
(A) such Borrower or the Administrative Agent, as required by such Laws, shall
withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Borrower or the Administrative Agent, to the extent required
by such Laws, shall timely pay the full amount so withheld or deducted by it to
the relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by such Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

(c)           Tax Indemnifications.

 

(i)            Without limiting the provisions of subsection (a) or (b) above,
each Borrower shall, and does hereby, indemnify the Administrative Agent, each
Lender and the L/C Issuer, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
such Borrower or the Administrative Agent or paid by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of any such payment or liability delivered to a Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.

 

(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C Issuer shall, and does hereby, indemnify each Borrower
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related

 

65

--------------------------------------------------------------------------------


 

losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for such Borrower or the
Administrative Agent) incurred by or asserted against such Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to such Borrower
or the Administrative Agent pursuant to subsection (e).  Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii).  The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

(d)           Evidence of Payments.  Upon request by a Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, such Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Each Lender shall deliver to the Company and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Company or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made by the respective
Borrowers hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
respective Borrowers pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdictions.

 

(ii)           Without limiting the generality of the foregoing, if a Borrower
is resident for tax purposes in the United States,

 

(A)          any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Company

 

66

--------------------------------------------------------------------------------


 

and the Administrative Agent executed originals of Internal Revenue Service
Form W-9 or such other documentation or information prescribed by applicable
Laws or reasonably requested by the Company on behalf of such Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

 

(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Company and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Company on behalf of such Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(I)            executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(II)           executed originals of Internal Revenue Service Form W-8ECI,

 

(III)         executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of such Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) executed originals of  Internal Revenue Service Form W-8BEN, or

 

(V)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

 

(iii)          Each Lender shall promptly (A) notify the Company and the
Administrative Agent of any change in circumstances which would modify or

 

67

--------------------------------------------------------------------------------


 

render invalid any claimed exemption or reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) or the provision of documents or forms required under
applicable Laws) to avoid or minimize any requirement of applicable Laws of any
jurisdiction that any Borrower or the Administrative Agent make any withholding
or deduction for taxes from amounts payable to such Lender.

 

(iv)          Each of the Borrowers shall (provided it is legally entitled to do
so) promptly deliver to the Administrative Agent or any Lender, as the
Administrative Agent or such Lender may reasonably request, on or prior to the
Amendment Effective Date (or such later date on which it first becomes a
Borrower), and in a timely fashion thereafter, such documents and forms required
by any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by such Borrower, as are required to be furnished by such
Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise as a result of being a party to the Loan Documents, with respect to
such jurisdiction.

 

(v)           If a payment made to the Administrative Agent, any Lender, any L/C
Issuer, or any other recipient of any payment to be made by or on account of any
obligation of a Loan Party under this Agreement or any other Loan Document would
be subject to United States federal withholding Tax imposed under FATCA if such
recipient fails to comply with the applicable reporting requirements of FATCA,
such recipient shall deliver to the Company and the Administrative Agent a
certification signed by the chief financial officer, principal accounting
officer, treasurer, or controller of such recipient and other documentation
reasonably requested by the Company or the Administrative Agent sufficient for
the Administrative Agent and the Loan Parties to comply with their obligations
under FATCA and to determine if such recipient is exempt from withholding under
FATCA.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the L/C Issuer, or have any
obligation to pay to any Lender or the L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or the L/C Issuer, as
the case may be.  If the Administrative Agent, any Lender or the L/C Issuer
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the

 

68

--------------------------------------------------------------------------------


 

request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or the L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Borrower or any other Person.

 

3.02.       Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Company through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Committed Loans to Eurocurrency Rate Loans, shall
be suspended, and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurocurrency Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all such Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal  for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03.       Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Rate Loan
or a conversion to or continuation thereof that (a) deposits (whether in Dollars
or an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency), or (c) the Eurocurrency Base
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect

 

69

--------------------------------------------------------------------------------


 

the cost to such Lenders of funding such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Company and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans in the affected currency or currencies shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

 

3.04.       Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by
Section 3.04(e) and (B) the requirements of the Bank of England and the
Financial Services Authority or the European Central Bank reflected in the
Mandatory Cost, other than as set forth below) or the L/C Issuer;

 

(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer);

 

(iii)          result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or

 

(iv)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense (except for Indemnified Taxes or
Other Taxes covered by Section 3.01 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or

 

70

--------------------------------------------------------------------------------


 

the L/C Issuer hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or the L/C Issuer, the Company will pay (or
cause the applicable Designated Borrower to pay) to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error.  The Company shall pay (or cause the
applicable Designated Borrower to pay) such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)           Additional Reserve Requirements.  The Company shall pay (or cause
the applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good

 

71

--------------------------------------------------------------------------------


 

faith, which determination shall be conclusive), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurocurrency Rate Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Company shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender.  If a Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice.

 

3.05.       Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Company shall promptly
compensate (or cause the applicable Designated Borrower to compensate) such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower;

 

(c)           any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

 

(d)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained (excluding loss of anticipated
profits).  The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

72

--------------------------------------------------------------------------------


 

3.06.       Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be.  The Company hereby agrees to
pay (or to cause the applicable Designated Borrower to pay) all reasonable costs
and expenses incurred by any Lender or the L/C Issuer in connection with any
such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 10.13.

 

3.07.       Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01.       Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Amendment Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Amendment
Effective Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

 

(i)            executed counterparts of this Agreement and the Guaranties,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Company;

 

(ii)           Notes executed by the Borrowers in favor of each Lender
requesting Notes;

 

73

--------------------------------------------------------------------------------


 

(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

(iv)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that  the Company is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(v)           a favorable opinion of in-house counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit J and such other matters concerning the Loan Parties and the
Loan Documents as the Required Lenders may reasonably request;

 

(vi)          a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(vii)         a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and

 

(viii)        such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
the Required Lenders reasonably may require.

 

(b)           Any fees required to be paid by each Borrower on or before the
Amendment Effective Date shall have been paid.

 

(c)           Unless waived by the Administrative Agent, the Company shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Amendment Effective Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate

 

74

--------------------------------------------------------------------------------


 

shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).

 

(d)           The Amendment Effective Date shall have occurred on or before
August 1, 2011.

 

(e)           No “Default” or “Event of Default” under (and as defined in) the
Term Credit Agreement or the Note Purchase Agreement shall exist or would result
from the initial Credit Extension or from the application of the proceeds
thereof.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Amendment
Effective Date specifying its objection thereto.

 

4.02.       Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

 

(a)           The representations and warranties of (i) the Borrowers contained
in Article V and (ii) each Loan Party contained in each other Loan Document or
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except (i) for representations and warranties
which are qualified by the inclusion of a materiality standard, which
representations and warranties shall be true and correct in all respects and
(ii) to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b)           No Default or Event of Default under this Agreement shall exist,
or would result from such proposed Credit Extension or from the application of
the proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(d)           If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.14 to the designation of such Borrower as a Designated
Borrower shall have been met.

 

(e)           In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political

 

75

--------------------------------------------------------------------------------


 

or economic conditions or currency exchange rates or exchange controls which in
the reasonable opinion of the Administrative Agent, the Required Lenders (in the
case of any Loans to be denominated in an Alternative Currency) or the L/C
Issuer (in the case of any Letter of Credit to be denominated in an Alternative
Currency) would make it impracticable for such Credit Extension to be
denominated in the relevant Alternative Currency; provided that, in such event,
unless otherwise specified in the Request for Credit Extension, such Credit
Extension shall be made in Dollars.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01.       Existence, Qualification and Power.  Each Loan Party and each Wholly
Owned Subsidiary (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to above other than in clause
(b)(ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

5.02.       Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except, in the cases of clause (b) and (c) as could not
reasonably be expected to have a Material Adverse Effect.

 

5.03.       Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document except as
could not reasonably be expected to have a Material Adverse Effect.

 

76

--------------------------------------------------------------------------------


 

5.04.       Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors’ rights generally.

 

5.05.       Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material Indebtedness of the Company and its
Subsidiaries as of the date thereof.

 

(b)           The unaudited consolidated balance sheet of the Company and its
Subsidiaries dated March 31, 2011, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the Fiscal Quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Company
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

(c)           Since the date of the Audited Financial Statements, except as
disclosed publicly in filings with the SEC, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

5.06.       Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the actual knowledge of the Company after due and
diligent investigation, threatened in writing, at law, in equity, in arbitration
or before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect the validity or enforceability of this Agreement or any other Loan
Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 5.06, either individually or in the aggregate
that could reasonably be expected to have a Material Adverse Effect.

 

5.07.       No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

77

--------------------------------------------------------------------------------


 

5.08.       Ownership of Property; Liens.  Each of the Company and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property that it owns, except for such defects
in title as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.  The property of the Company and its
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.01.

 

5.09.       Environmental Compliance.  Except as specifically disclosed in
Schedule 5.09, existing Environmental Laws applicable to the Company or any of
its Subsidiaries or any of their respective properties and claims alleging
potential liability or alleged violations thereof could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.10.       Insurance.  The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Company or the applicable Subsidiary operates; provided
that the foregoing provisions of this Section 5.10 shall not restrict the
ability of the Company and its Subsidiaries to use either commercially
reasonable self-insurance or insurance through “captive” insurance Subsidiaries.

 

5.11.       Taxes.  The Company and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP and except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.  There is no tax assessment proposed in writing against the
Company or any Subsidiary that is not being actively contested by the Company or
such Subsidiary in good faith that would, if made, have a Material Adverse
Effect.

 

5.12.       ERISA Compliance.

 

(a)           Each Pension Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other Federal or state Laws. 
Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Pension Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service.  To the best
knowledge of the Company, nothing has occurred that would reasonably be expected
to prevent or cause the loss of such tax-qualified status.

 

(b)           There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

78

--------------------------------------------------------------------------------


 

(c)           Except as would not reasonably be expected to result in a Material
Adverse Effect, (i) no ERISA Event has occurred, and neither the Company nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Company and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher; (iv) neither the
Company nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.

 

5.13.       Subsidiaries; Equity Interests.  As of the Amendment Effective Date,
the Company has no Significant Subsidiaries other than those specifically
disclosed in Schedule 5.13, and as of the Amendment Effective Date all of the
outstanding Equity Interests in such Significant Subsidiaries have been validly
issued, are fully paid and nonassessable and are owned by a Loan Party or a
Subsidiary thereof in the amounts specified on Schedule 5.13 free and clear of
all Liens.  All of the outstanding Equity Interests in the Company have been
validly issued and are fully paid and nonassessable.

 

5.14.       Margin Regulations; Investment Company Act.

 

(a)           No Borrower is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  The execution, delivery and
performance of the Loan Documents by the Company and its Subsidiaries will not
violate the Margin Regulations.  After applying the proceeds of any Loan, margin
stock does not exceed 25% of the value of the assets subject to this Agreement.

 

(b)           None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.15.       Disclosure.  To the knowledge of the Company, none of the
representations or warranties made by the Company or any of its Subsidiaries in
the Loan Documents as of the date such representations and warranties are made
or deemed made, and none of the statements contained in each exhibit, report,
statement or certificate furnished by or on behalf of the Company or any of its
Subsidiaries in connection with the Loan Documents, contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered, provided that, with respect to projected

 

79

--------------------------------------------------------------------------------


 

financial information, the Company represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time and information available to it at such time, it being understood that the
Company is under no obligation to update such projections or underlying
information.

 

5.16.       Compliance with Laws.  Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17.       Taxpayer Identification Number; Other Identifying Information.  The
true and correct U.S. taxpayer identification number of the Company is set forth
on Schedule 10.02.  The true and correct unique identification number of each
Designated Borrower that is a Foreign Subsidiary and a party hereto on the
Amendment Effective Date that has been issued by its jurisdiction of
organization and the name of such jurisdiction are set forth on Schedule 5.17.

 

5.18.       Intellectual Property; Licenses, Etc.  The Company and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are material
to the operation of their respective businesses, without conflict with the
rights of any other Person, except as could not reasonably be expected to have a
Material Adverse Effect.  Neither the Company nor any of its Subsidiaries has
been charged or, to the knowledge of the Company, threatened to be charged with
any infringement of, nor has any of them infringed on, any unexpired trademark,
patent, patent registration, copyright, copyright registration or other
proprietary right of any person, except where the effect thereof individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

 

6.01.       Financial Statements.  Deliver to the Administrative Agent, with
sufficient copies for each Lender:

 

(a)           as soon as practicable and in any event within 90 days after the
end of each Fiscal Year of the Company (after giving effect to one automatic
15-day extension pursuant to Rule 12b-25 of the Securities Exchange Act of
1934), consolidated balance sheets of the Company and its Subsidiaries as of the
end of such year and the related consolidated statements of income,
stockholders’ equity and cash flow of the Company and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the consolidated
figures for the

 

80

--------------------------------------------------------------------------------


 

previous Fiscal Year, all in reasonable detail and (i) in the case of such
consolidated financial statements, accompanied by a report thereon, unqualified
as to scope, accounting principles and going concern, of independent certified
public accountants of recognized national standing selected by the Company and
reasonably satisfactory to the Administrative Agent (with the understanding that
any of the so-called “Big Four” accounting firms shall be deemed to be
acceptable to the Administrative Agent), which report shall state that such
consolidated financial statements fairly present the financial position of the
Company and its Subsidiaries as at the date indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP
(except as otherwise stated therein) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards; and

 

(b)           as soon as practicable and in any event within 45 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of the
Company (after giving effect to one automatic 5-day extension pursuant to Rule
12b-25 of the Securities Exchange Act of 1934), a consolidated balance sheet of
the Company and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated statements of income and cash flow of the Company and its
Subsidiaries for such Fiscal Quarter and the portion of the Company’s Fiscal
Year ended at the end of such Fiscal Quarter, setting forth in each case in
comparative form the consolidated figures for the corresponding periods of the
prior Fiscal Year, all in reasonable detail and certified by the Company’s chief
financial officer, treasurer, senior vice president, corporate finance, or
controller as fairly presenting the consolidated financial condition of the
Company and its Subsidiaries as at the dates indicated and the consolidated
results of their operations for the periods indicated, subject to normal
year-end adjustments and audit changes.

 

As to any information contained in materials furnished pursuant to the second
paragraph of Section 6.02, the Company shall not be separately required to
furnish such information under subsection (a) or (b) above, but, subject to
Section 6.01(c) below, the foregoing shall not be in derogation of the
obligation of the Company to furnish the information and materials described in
subsection (a) and (b) above at the times specified therein.

 

(c)           The Company may satisfy its financial statement reporting
requirements under Sections 6.01(a) and (b) above if the Company complies with
the financial statement reporting requirements of the SEC, as such requirements
may be amended from time to time, and delivers the materials it files with the
SEC to the Administrative Agent pursuant to Section 6.02, notwithstanding that
such SEC reporting requirements may not require the filing of all of the
information required by Section 6.01(a) or (b).

 

6.02.       Certificates; Other Information.  Deliver to the Administrative
Agent, with sufficient copies for each Lender:

 

(a)           together with each delivery of financial statements of the Company
and its Subsidiaries pursuant to Sections 6.01(a) and (b) above, a Compliance
Certificate of the chief financial officer, treasurer, senior vice president,
corporate finance, or controller of the Company (i) stating that such officer
has reviewed the terms of the Loan Documents and has made, or has caused to be
made under his supervision, a review in reasonable detail of the transactions
and condition of the Company and its Subsidiaries during the accounting period
covered by such

 

81

--------------------------------------------------------------------------------


 

financial statements and that such review has not disclosed the existence of any
Default or Event of Default during or at the end of such accounting period and
that such officer does not have knowledge of the existence, as at the date of
such certificate, of any Default or Event of Default, or, if he does have
knowledge that a Default or an Event of Default existed or exists, specifying
the nature and period of existence thereof and what action the Company has
taken, is taking, or proposes to take with respect thereto; and (ii) setting
forth the calculations required to establish whether the Company was in
compliance with each of the financial covenants set forth in Section 7.11 on the
date of such financial statements;

 

(b)           upon the occurrence and during the continuance of an Event of
Default, if requested by the Administrative Agent, copies of all final reports
or letters submitted to the Company by its independent certified public
accountants in connection with each annual audit of the financial statements of
the Company or its Subsidiaries made by such accountants, including, without
limitation, any “management letter”;

 

(c)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and

 

(d)           promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; (ii) on
which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); or (iii) on which such report is filed electronically
with the SEC’s EDGAR system; provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall give notice to the Administrative Agent of the
availability thereof on the SEC’s EDGAR system.  The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

82

--------------------------------------------------------------------------------


 

The Company hereby acknowledges that (a) the Administrative Agent and/or one of
the Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Company hereunder
(collectively, “Company Materials”) by posting the Company Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Company or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Company hereby agrees that (w) all Company Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Company Materials “PUBLIC,” the Company shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Company Materials as not containing any material non-public information with
respect to the Company or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Company
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Company Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Company Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform that is not designated
“Public Side Information.”

 

6.03.       Notices.  Promptly notify the Administrative Agent and each Lender:

 

(a)           of the occurrence of any Default or of any “Default” or “Event of
Default” under (and as defined in) the Term Credit Agreement or the Note
Purchase Agreement;

 

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including, in each case to the extent that
such has resulted or could reasonably be expected to result in a Material
Adverse Effect, (i) breach or non-performance of, or any default under, a
Contractual Obligation of the Company or any Subsidiary; (ii) any dispute,
litigation, investigation, proceeding or suspension involving the Company or any
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation, dispute or proceeding affecting the
Company or any Subsidiary, including pursuant to any applicable Environmental
Laws;

 

(c)           of the occurrence of any ERISA Event which has resulted or could
reasonably be expected to result in liability of the Company under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $20,000,000; and

 

(d)           of any material change in accounting policies or financial
reporting practices by the Company or any Subsidiary.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.  Each

 

83

--------------------------------------------------------------------------------


 

notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04.       Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets the failure of which to pay could reasonably be expected to
result in a Material Adverse Effect, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Company or such Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property (other than a Permitted Lien), except as could not reasonably be
expected to have a Material Adverse Effect; and (c) all Indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness, except as could not
reasonably be expected to have a Material Adverse Effect.

 

6.05.       Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect; provided, however, that the existence (corporate or
otherwise) of any Subsidiary may be terminated if such termination is determined
by the Company to be in its best interest and is not materially disadvantageous
to the Lenders.

 

6.06.       Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

6.07.       Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons; provided that the foregoing provisions of this Section 6.07 shall not
restrict the applicable Loan Party’s ability to (i) self-insure in commercially
reasonable amounts or (ii) use commercially reasonable self-insurance through
“captive” insurance Subsidiaries.

 

6.08.       Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

84

--------------------------------------------------------------------------------


 

6.09.       Books and Records.  Each Loan Party shall maintain adequate books,
records and accounts as may be required or necessary to permit the preparation
of consolidated financial statements in accordance with sound business practices
and GAAP or the equivalent international standards.

 

6.10.       Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at such reasonable times during normal business hours and as
often as may be reasonably requested, upon reasonable advance notice to the
Company; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Company at reasonable times during normal business hours and without advance
notice.

 

6.11.       Use of Proceeds.  Use the proceeds of the Credit Extensions for (i)
working capital and capital expenditures, (ii) to repay all obligations owing
under the Existing Credit Agreement, (iii) to finance the Company’s pending
Minority Investment set forth on Schedule 1.01(c) and other Permitted
Investments, (iv) to finance Permitted Acquisitions, (v) to finance Permitted
Capital Stock Buybacks, and (vi) for other general corporate purposes not in
contravention of any Law or of any Loan Document.

 

6.12.       Approvals and Authorizations.  Maintain all authorizations,
consents, approvals and licenses from, exemptions of, and filings and
registrations with, each Governmental Authority of the jurisdiction in which
each Foreign Obligor is organized and existing, and all approvals and consents
of each other Person in such jurisdiction, in each case that are required in
connection with the Loan Documents, except as could not reasonably be expected
to have a Material Adverse Effect.

 

6.13.       Additional Subsidiary Guarantors.  Upon delivery of the annual
financial statements for the Fiscal Year ending September 30, 2011 and upon
delivery of the annual financial statements for each subsequent Fiscal Year
ending thereafter as required under Section 6.01(a), cause any new or existing
subsidiary of the Company which is a Significant Subsidiary (other than any
Foreign Holding Company) as of the end of such Fiscal Year and which is not
already a Subsidiary Guarantor to (a) become a Subsidiary Guarantor by executing
and delivering to the Administrative Agent a counterpart of the Subsidiary
Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (b)  upon the request of the Administrative
Agent, deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of in-house
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.  Any Subsidiary Guarantor that is no longer a Significant
Subsidiary as of the end of such Fiscal Year shall be, notwithstanding any other
provision in the Subsidiary Guaranty to the contrary, automatically released
from the Subsidiary Guaranty.  Upon release of any Subsidiary Guarantor pursuant
to the preceding sentence or pursuant to the terms of the Subsidiary Guaranty,
the Administrative Agent shall

 

85

--------------------------------------------------------------------------------


 

execute such other documentation as is reasonably requested by the Company to
evidence such release.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification Obligations as to which no claim has been asserted), or any
Letter of Credit shall remain outstanding, the Company shall not, nor shall it
permit any Subsidiary to (except as otherwise set forth in Sections 7.04 and
7.06), directly or indirectly:

 

7.01.       Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following (each, a “Permitted Lien”):

 

(a)           Customary Permitted Liens;

 

(b)           Liens pursuant to any Loan Document;

 

(c)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof;

 

(d)           any attachment or judgment Lien not otherwise constituting an
Event of Default under Section 8.01(h) in existence less than sixty (60) days
after the entry thereof or with respect to which (i) execution has been stayed,
(ii) payment is covered in full by insurance, or (iii) the Company or any of its
Subsidiaries shall in good faith be prosecuting an appeal or proceedings for
review and shall have set aside on its books such reserves as may be required by
GAAP with respect to such judgment or award;

 

(e)           Liens existing on property or assets of any Person at the time
such Person becomes a Subsidiary or such property or assets are acquired, but
only, in any such case, (i) if such Lien was not created in contemplation of
such Person becoming a Subsidiary or such property or assets being acquired, and
(ii) so long as such Lien does not encumber any assets other than the property
subject to such Lien at the time such Person becomes a Subsidiary or such
property or assets are acquired;

 

(f)            Liens on assets securing Indebtedness permitted to be incurred or
assumed pursuant to Section 7.03(e), including any interest or title of a lessor
under any Capitalized Lease, provided that (i) any such Lien does not encumber
any property other than assets constructed or acquired with the proceeds of such
Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
of the property being acquired on the date of acquisition;

 

(g)           Leases, subleases, licenses and sublicenses granted in the
ordinary course of business, which could not reasonably be expected to have a
Material Adverse Effect;

 

(h)           any Lien constituting a renewal, extension or replacement of any
Lien permitted by clauses (c), (f) or (g) of this Section 7.01, but only, in the
case of each such

 

86

--------------------------------------------------------------------------------


 

renewal, extension or replacement Lien, to the extent that the principal amount
of Indebtedness secured thereby does not exceed the principal amount of such
Indebtedness so secured unless such excess is permitted by Section 7.03 to be
incurred and by this Section 7.01 to be secured by such Lien at the time of the
extension, renewal or replacement, the maturity thereof is not shortened and
such Lien is limited to all or a part of the property subject to the Lien
extended, renewed or replaced; and

 

(i)            other Liens securing obligations, including Indebtedness for
borrowed money (other than the Indebtedness created pursuant to the Note
Purchase Agreement, except to the extent the Obligations and the “Obligations”
(as defined in the Term Credit Agreement) under the Term Credit Agreement are
secured equally and ratably with such Indebtedness), in an aggregate principal
amount (including the entire unused amount of committed credit facilities and
all outstanding Indebtedness, liabilities and obligations) not exceeding 10% of
Consolidated Net Worth as of the time of the granting of such Lien; provided,
that, to the extent a Lien granted pursuant to this Section 7.01(i) was
permitted hereunder at the time of the grant of such Lien, such Lien will
continue to be permitted hereunder notwithstanding a subsequent decrease in
Consolidated Net Worth.

 

7.02.       Investments.  Make any of the following Investments:

 

(a)           any Acquisition that is not a Permitted Acquisition;

 

(b)           Investments in Joint Ventures other than Investments by the
Company or any of its Subsidiaries that would not cause a violation of
Section 7.07; provided that if the structure of such Joint Ventures results in
either the Company or any Significant Subsidiary being responsible for the acts
or omissions of other companies (other than to the extent covered by insurance
or limited to Indebtedness for expenses permitted by Section 7.03(g)), the
Company must also have determined that such structure would not individually or
in the aggregate with other similarly structured Joint Venture have a Material
Adverse Effect; or

 

(c)           any Minority Investment other than: (i) the Minority Investment
set forth on Schedule 1.01(c); (ii) equity (or equity-like) Investments in
infrastructure public-private partnership, design-build-finance, and similar
projects requiring capital commitments, provided that the aggregate amount of
such Investments outstanding at any time shall not exceed 10% of Consolidated
Net Worth; and (iii) any Permitted Minority Investment.

 

7.03.       Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness to a Person other than a Loan Party, except:

 

(a)           Indebtedness under the Loan Documents;

 

(b)           Indebtedness listed on Schedule 7.03;

 

(c)           Guarantees of the Company or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Company or any Subsidiary;

 

(d)           obligations (contingent or otherwise) of the Company or any
Subsidiary existing or arising under any Swap Contract, provided that such
obligations are (or were) entered

 

87

--------------------------------------------------------------------------------


 

into by such Person in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person, or changes in
the value of securities issued by such Person, and not for purposes of
speculation or taking a “market view”;

 

(e)           Attributable Indebtedness and purchase money obligations for fixed
or capital assets within the limitations set forth in Section 7.01(f);

 

(f)            Indebtedness secured by Liens described in Sections 7.01(a), (c),
(e) and (h);

 

(g)           Consolidated Priority Indebtedness in an aggregate principal
amount outstanding at any time not to exceed 10% of Consolidated Net Worth and
Tax Arrangement Priority Indebtedness in an aggregate principal amount
outstanding at any time not to exceed 10% of Consolidated Net Worth, provided,
in each case, that the Leverage Ratio (calculated on a pro-forma basis after
giving effect to the incurrence of such Indebtedness) is less than 3.00 to 1.00;
provided that, to the extent Indebtedness incurred pursuant to this
Section 7.03(g) was permitted hereunder at the time of the incurrence thereof,
such Indebtedness will continue to be permitted hereunder notwithstanding a
subsequent decrease in Consolidated Net Worth; or

 

(h)           other Indebtedness not otherwise permitted which is not
Consolidated Priority Indebtedness, provided that after giving pro forma effect
to the incurrence of such Indebtedness and the use of proceeds thereof, no
Default or Event of Default shall have occurred and be continuing.

 

7.04.       Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or, unless permitted by Section 7.05, Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that, so long as no Default exists or would result therefrom:

 

(a)           any Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person;

 

(b)           any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Company or a Guarantor;

 

(c)           the Company or any of its Wholly-Owned Subsidiaries may enter into
a merger as part of a Permitted Acquisition, provided that the Company or such
Wholly-Owned Subsidiary owns or controls a majority of the surviving entity of
such merger; and

 

(d)           pursuant to a Disposition permitted pursuant to Section 7.05.

 

88

--------------------------------------------------------------------------------


 

The restrictions set forth in this Section 7.04 apply only to the Company and
its Wholly Owned Subsidiaries.

 

7.05.       Dispositions.  Make any Disposition except:

 

(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

 

(b)           Dispositions of inventory in the ordinary course of business;

 

(c)           Dispositions of property to the extent that the board of directors
of the Company has reasonably determined in good faith that the terms of the
transaction are fair and reasonable to the Company or such Subsidiary, as the
case may be; and within one year after the receipt of any Net Cash Proceeds with
respect to such Disposition the Company or such Subsidiary shall have used any
Net Cash Proceeds to (i) replace the properties or assets that were the subject
of the Disposition, (ii) acquire properties or assets in the businesses of the
Company and its Subsidiaries or (iii) repay all or part of the Obligations or
Indebtedness outstanding under the notes issued pursuant to the Note Purchase
Agreement, the Indebtedness outstanding under the Term Credit Agreement, or the
Indebtedness outstanding under this Agreement;

 

(d)           Dispositions of property by any Subsidiary to the Company or to a
Wholly Owned Subsidiary or by the Company to any Guarantor; provided that if the
transferor of such property is a Guarantor, the transferee thereof must either
be the Company or a Guarantor;

 

(e)           Dispositions permitted by Section 7.04;

 

(f)            Dispositions by the Company and its Subsidiaries not otherwise
permitted under this Section 7.05 (including sales of government receivables in
conjunction with the financing of energy service performance contracts);
provided that (i) at the time of such Disposition, no Default shall exist or
would result from such Disposition, (ii) the aggregate book value of all
property Disposed of in reliance on this clause (f) during the term of this
Agreement, commencing on the Amendment Effective Date, shall not exceed 20% of
Consolidated Total Capitalization as of the consummation of such Disposition;
and (iii) any Disposition pursuant to clause (f) shall be for fair market value;

 

(g)           leases, subleases, licenses or sublicenses granted in the ordinary
course of business to others, which could not reasonably be expected to have a
Material Adverse Effect;

 

(h)           the grant of any Lien that is a Permitted Lien;

 

(i)            Dispositions of assets within 365 days after the acquisition
thereof if (i) such assets are outside the principal business areas to which the
assets acquired, taken as a whole, relate, and (ii) such assets are sold or
disposed of for cash or any other consideration which represents the fair market
value thereof; and

 

(j)            Dispositions, the net cash proceeds of which are reinvested in
assets used or useful in the business of the Company or its Subsidiaries within
365 days of such Disposition.

 

89

--------------------------------------------------------------------------------


 

7.06.       Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, except to the extent that no Default shall have occurred and
be continuing at the time of any such action or would result therefrom;
provided, that the restrictions set forth in this Section 7.06 apply only to the
Company.

 

7.07.       Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Company and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

 

7.08.       Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided, that this Section 7.08 shall not restrict
(a) payments otherwise allowed under this Agreement and other transfers on
account of Equity Interests of the Company or any Subsidiary, (b) customary
board of director fees, (c) any payments pursuant to the terms of the
certificate of incorporation or bylaws of the Company, or to any of the
Company’s employee benefit plans; (d) the rights, privileges and preferences
granted to the holders of Preferred Stock arising under any related certificate
of designation, investor rights agreement or regulatory side letter, each in
form and substance reasonably satisfactory to the Required Lenders and (e) so
long as the Company is subject to the filing requirements of the SEC, any
transaction that is otherwise permitted by any Company policy regarding such
transactions to the extent such policy was approved by the Company’s board of
directors.

 

7.09.       Burdensome Agreements.  Except pursuant to the Term Credit
Agreement, the Note Purchase Agreement or any other agreement governing
Indebtedness permitted hereunder, enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to the Company or any
Guarantor or to otherwise transfer property to the Company or any Guarantor,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Company or (iii) of
the Company or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Administrative Agent, the Lenders,
the L/C Issuer or the Swing Line Lender; provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.03(e) solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness; or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such
Person.  The foregoing provision shall not apply to encumbrances or restrictions
existing under or by reason of: (a) applicable law, rule, regulation or order
(including agreements with regulatory authorities), (b) customary net worth,
restrictions on cash or other deposits and non-assignment provisions of any
lease, license or other contract, (c) customary restrictions with respect to a
Subsidiary pursuant to an agreement that has been entered into for the sale or
disposition of all or substantially all of the assets or Equity Interests of
such Subsidiary, and (d) customary provisions in joint venture agreements and
other similar agreements relating solely to the securities, assets and revenues
of such Joint Venture or other business venture.

 

90

--------------------------------------------------------------------------------


 

7.10.       Use of Proceeds.  Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose, except in each case
pursuant to a Permitted Capital Stock Buyback.

 

7.11.       Financial Covenants.

 

(a)           Leverage Ratio.  Permit the Leverage Ratio to be greater than 3.00
to 1.00 as of the end of any Fiscal Quarter; provided that the Leverage Ratio
may be up to 3.25 to 1.00 for up to four (4) consecutive Fiscal Quarters
following each Material Acquisition, provided further that notwithstanding
successive Material Acquisitions, the Leverage Ratio may not exceed 3.00 to 1.00
for more than four (4) consecutive Fiscal Quarters in any period of
five (5) Fiscal Quarters.

 

(b)           Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage
Ratio to be less than 1.25 to 1.00 as of the end of any Fiscal Quarter.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01.       Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  Any Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three days after the same becomes due, any interest on any Loan or
on any L/C Obligation, or any fee due hereunder, or (iii) within ten days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)           Specific Covenants.  The Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03, 6.05 (insofar as
such Section requires the preservation of the corporate existence of any Loan
Party) or 6.11 or Article VII; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or

 

(e)           Cross-Default.  (i) The Company or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder, Indebtedness under the Term Credit Agreement
or Indebtedness under the Note Purchase

 

91

--------------------------------------------------------------------------------


 

Agreement) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than 3% of Consolidated Net
Worth, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs an “Event of Default” under (and as
defined in) the Term Credit Agreement or the Note Purchase Agreement; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) The Company or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

 

(h)           Judgments.  There is entered against the Company or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding 3% of
Consolidated Net Worth (to the extent not covered by insurance as to which the
insurer does not dispute coverage (other than customary reservation of rights
letters)), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)            ERISA.  An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of 3% of
Consolidated Net Worth; or

 

92

--------------------------------------------------------------------------------


 

(j)            Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control.

 

8.02.       Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)           require that the Company Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

8.03.       Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

93

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including  fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.04 and 2.17; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

Subject to Section 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above. 
Notwithstanding the foregoing, no payment received from a Borrower that is an
Excluded Foreign Subsidiary or a Foreign Holding Company may be used to satisfy
any Obligation other than that of such Borrower.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01.       Appointment and Authority.  Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Borrower shall have
rights as a third party beneficiary of any of such provisions.

 

9.02.       Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires,

 

94

--------------------------------------------------------------------------------


 

include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03.       Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

95

--------------------------------------------------------------------------------


 

9.04.       Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

9.05.       Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06.       Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Company.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan

 

96

--------------------------------------------------------------------------------


 

Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as a L/C Issuer and the Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

9.07.       Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08.       No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

9.09.       Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to

 

97

--------------------------------------------------------------------------------


 

have the claims of the Lenders, the L/C Issuer and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuer and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and
10.04) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

9.10.       Guaranty Matters.  The Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.  Upon request by the Administrative Agent at any time, each
Lender will confirm in writing the Administrative Agent’s authority to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this Section 9.10.

 

ARTICLE X.
MISCELLANEOUS

 

10.01.     Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

98

--------------------------------------------------------------------------------


 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of any Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(e)           change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

 

(f)            amend Section 1.06 or the definition of “Alternative Currency”
without the written consent of each Lender;

 

(g)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender; or

 

(h)           release any Guarantor from its Guaranty without the written
consent of each Lender, except to the extent the release of such Guarantor is
permitted pursuant to Section 9.10 or pursuant to the terms of the Subsidiary
Guaranty (in either of which case such release may be made by the Administrative
Agent acting alone);

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) any of the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of

 

99

--------------------------------------------------------------------------------


 

all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.

 

10.02.     Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to a Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Company).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such

 

100

--------------------------------------------------------------------------------


 

notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of
Company Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Company Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal or state securities laws.

 

101

--------------------------------------------------------------------------------


 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of any Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Company shall indemnify the Administrative Agent, the
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of any Borrower; provided that
such indemnity shall not, as to any person, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such person or
(y) result from a claim brought by a Borrower or any other Loan Party against
such person for material breach of such person’s obligations hereunder or under
any other Loan Document, if such Borrower or such other Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03.     No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may,

 

102

--------------------------------------------------------------------------------


 

with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

10.04.     Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Company shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)           Indemnification by the Company.  The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all actual losses, claims, damages, liabilities and reasonable expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available (A) to compensate any Person other than the
Administrative Agent and its Affiliates for the expenses described in
Section 10.4(a)(i) above or (B) to the extent that such losses, claims, damages,
liabilities or

 

103

--------------------------------------------------------------------------------


 

related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Company or any other Loan Party against an Indemnitee for material breach of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such other Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

 

(c)           Reimbursement by Lenders.  To the extent that the Company for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05.     Payments Set Aside.  To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such

 

104

--------------------------------------------------------------------------------


 

payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, in the applicable currency of such recovery or payment. 
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

10.06.     Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans (together with any Loans of any
Affiliates of such Lender or Approved Funds administered or managed by such
Lender or its Affiliates) at the time owing to it, its Affiliates and any
Approved Funds or in the case of an assignment to a

 

105

--------------------------------------------------------------------------------


 

Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

 

(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment; and

 

106

--------------------------------------------------------------------------------


 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Company or any of the Borrower’s Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04

 

107

--------------------------------------------------------------------------------


 

with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by the Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Company
or any of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection(e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have

 

108

--------------------------------------------------------------------------------


 

been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company’s prior written consent.  A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.01
unless the Company is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrowers, to comply with
Section 3.01(e) as though it were a Lender.

 

(f)            Participant Register. Each Lender that sells a participation,
acting as an agent of the Company solely for purposes of applicable United
States federal income tax law and Treasury regulations promulgated thereunder,
shall maintain a “book entry” register (as further described in the foregoing
Treasury regulations) on which it records the name and address of the applicable
Participant and the principal amounts of such Participant’s interest in the
Loans and Commitments (each such register, a “Participant Register”).  The
entries in the Participant Register shall be conclusive absent manifest error,
and the applicable Lender shall treat each Person whose name is recorded in the
Participant Register pursuant to the terms hereof as having “ownership of an
interest” (as such term is defined the applicable Treasury regulations) in such
Loans and Commitments for all purposes of this Agreement, notwithstanding any
notice to the contrary.  Upon request by the Company, such Lender shall make the
Participant Register available to the Company.

 

(g)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(h)           Resignation By Bank of America as L/C Issuer or Swing Line Lender
after Assignment.  Notwithstanding anything to the contrary contained herein, if
at any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 60 days’ notice to the
Company and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Company, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder, which appointment shall not be effective unless and until the
appointed Lender accepts such appointment; provided, however, that no failure by
the Company to appoint any such successor nor any refusal of any appointed
Lender to accept such appointment shall affect the resignation of Bank of
America as L/C Issuer or Swing Line Lender, as the case may be.  If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges, duties and obligations of the L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 

 

109

--------------------------------------------------------------------------------


 

Upon the appointment of a successor L/C Issuer and/or Swing Line Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

 

(i)            Resignation By Other L/C Issuers.  Notwithstanding anything to
the contrary contained herein, if at any time any L/C Issuer other than Bank of
America assigns all of its Commitment and Loans pursuant to subsection
(b) above, such other L/C Issuer may, upon 60 days’ notice to the Company and
the Lenders, resign as a L/C Issuer.  In the event of any such resignation as a
L/C Issuer, the Company shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder to such resigning L/C Issuer, which appointment
shall not be effective unless and until the appointed Lender accepts such
appointment; provided, however, that no failure by the Company to appoint any
such successor nor any refusal of any appointed Lender to accept such
appointment shall affect the resignation of the resigning L/C Issuer.  If any
L/C Issuer other than Bank of America resigns as a L/C Issuer, it shall retain
all the rights, powers, privileges, duties and obligations of a L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c) and the obligation to make payments under such outstanding
Letters of Credit if properly presented prior to their respective expiry
dates).  Upon the appointment of a successor L/C Issuer to such resigning L/C
Issuer, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of such retiring L/C Issuer.

 

10.07.     Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto,(e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than a Loan Party

 

110

--------------------------------------------------------------------------------


 

unless the Administrative Agent or such Lender has knowledge that such source is
subject to an obligation to a Loan Party to keep such information confidential.

 

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

10.08.     Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

10.09.     Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that

 

111

--------------------------------------------------------------------------------


 

exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Company. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10.     Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

10.11.     Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12.     Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

112

--------------------------------------------------------------------------------


 

10.13.     Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)           the Company shall have paid (or caused a Designated Borrower to
pay) to the Administrative Agent the assignment fee specified in
Section 10.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

10.14.     Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO

 

113

--------------------------------------------------------------------------------


 

AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15.     Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16.     No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers, are arm’s-length commercial transactions between such Borrower
and its Affiliates, on the one hand, and the Administrative Agent and the
Arranger, on the other hand, (B) such Borrower has consulted its own legal,
accounting, regulatory and tax

 

114

--------------------------------------------------------------------------------


 

advisors to the extent it has deemed appropriate, and (C) such Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arrangers have been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, have not been, are not, and will not be acting as an advisor, agent or
fiduciary for such Borrower or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent nor the Arrangers has any obligation to
such Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and the Arrangers
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of such Borrower and its
Affiliates, and neither the Administrative Agent nor the Arrangers has any
obligation to disclose any of such interests to the Company or its Affiliates. 
To the fullest extent permitted by law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

10.17.     Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

10.18.     USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers and the Guarantors that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrowers and the Guarantors, which
information includes the name and address of each Borrower and each Guarantor
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Borrower or Guarantor in accordance with the
Act.  Each Borrower and each Guarantor shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

10.19.     Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a

 

115

--------------------------------------------------------------------------------


 

currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

10.20.     Obligations Several and Not Joint; Certain Waivers.

 

(a)           Except as otherwise provided in Section 2.14(b), the obligations
of the Borrowers under this Agreement are several and not joint.

 

(b)           Each Borrower agrees that neither the Administrative Agent nor any
Lender shall have any responsibility to inquire into the apportionment,
allocation or disposition of the proceeds of any Credit Extension as amongst the
Borrowers.

 

(c)           Each Borrower hereby irrevocably appoints each other Borrower as
its agent and attorney-in-fact for all purposes of the Loan Documents,
including, without limitation, the giving and receiving of notices and other
communications, the making of requests for, or conversions or continuations of,
Loans, Letters of Credit, the execution and delivery of certificates and the
receipt and allocation of disbursements from the Lenders.

 

(d)           Each Borrower acknowledges that the handling of this credit
facility as one facility as set forth in this Agreement is solely an
accommodation to the Borrowers and is done at their request.  Each Borrower
agrees that neither the Administrative Agent nor any Lender shall incur any
liability to any Borrower as a result thereof.

 

(e)           Each Borrower represents and warrants to the Administrative Agent
and the Lenders that (i) it has established adequate means of obtaining from
each other Borrower on a continuing basis financial and other information
pertaining to the business, operations and condition (financial and otherwise)
of each other Borrower and its respective property, and (ii) each Borrower now
is and hereafter will be completely familiar with the business, operations and
condition (financial and otherwise) of each other Borrower and its property. 
Each Borrower hereby waives and relinquishes any duty on the part of the
Administrative Agent or any Lender to disclose to such Borrower any matter, fact
or thing relating to the business, operations or condition (financial or
otherwise) of any other Borrower, or the property of any other Borrower, whether
now or hereafter known by the Administrative Agent or any Lender during the life
of this Agreement.

 

116

--------------------------------------------------------------------------------


 

(f)            Each Borrower acknowledges that its Obligations may derive from
value provided directly to another Person and, in full recognition of that fact,
each Borrower consents and agrees that the Administrative Agent and any Lender
may, at any time and from time to time, without notice to, demand on, or the
agreement of, such Borrower, and without affecting the enforceability or
security of the Loan Documents:

 

(i)            with the agreement of each other Borrower, supplement, modify,
amend, extend, renew, accelerate or change the terms of the Obligations, or
otherwise change the time for payment of the Obligations or any part thereof,
including increasing or decreasing the rate of interest thereon;

 

(ii)           with the agreement of each other Borrower, supplement, modify,
amend or waive, or enter any agreement, approval or consent with respect to, the
Obligations or any part thereof or any of the Loan Documents or any additional
security or guaranties, or any condition, covenant, default, remedy, right,
representation or term thereof or thereunder;

 

(iii)          with the agreement of each other Borrower, accept new or
additional instruments, documents or agreements in exchange for, or relative to,
any. of the Loan Documents or the Obligations or any part thereof;

 

(iv)          accept partial payments on the Obligations;

 

(v)           with the agreement of each other Borrower, receive and hold
additional security or guaranties for the Obligations or any part thereof;

 

(vi)          release, reconvey, terminate, waive, abandon, subordinate,
exchange, substitute, transfer and enforce any security or guaranties, and apply
any security and direct the order or manner of sale thereof as the
Administrative Agent or any Lender in its sole and absolute discretion may
determine;

 

(vii)         release any party or any guarantor from any personal liability
with respect to the Obligations or any part thereof;

 

(viii)        settle, release on terms satisfactory to the Administrative Agent
or such Lender and each other Borrower, or by operation of applicable Law or
otherwise liquidate or enforce any Obligations and any security or guaranty in
any manner, consent to the transfer of any security and bid and purchase at any
sale; and/or

 

(ix)           consent to the merger, change or any other restructuring or
termination of the corporate existence of each other Borrower or any other
Person, and correspondingly restructure the Obligations, the continuing
existence of any Lien under any other Loan Document to which any Borrower is a
party or the enforceability hereof or thereof with respect to all or any part of
the Obligations.

 

117

--------------------------------------------------------------------------------


 

(g)           Each Borrower expressly waives any right to require the
Administrative Agent or any Lender to marshal assets in favor of any Borrower or
any other Person or to proceed against any other Borrower or any other Person or
any other Person, and agrees that the Administrative Agent and any Lender may
proceed against Borrowers in such order as they shall determine in their sole
and absolute discretion.  The Administrative Agent and any Lender may file a
separate action or actions against any Borrower, whether action is brought or
prosecuted with respect to any other security or against any other Person, or
whether any other Person is joined in any such action or actions.  Each Borrower
agrees that the Administrative Agent or any Lender and any. other Borrower may
deal with each other in connection with the Obligations or otherwise, or alter
any contracts or agreements now or hereafter existing between any of them, in
any manner whatsoever, all without in any way altering or affecting the
obligations of such Borrower under the Loan Documents.

 

(h)           Each Borrower expressly waives any and all defenses now or
hereafter arising or asserted by reason of (i) any disability or other defense
of any other Borrower or any other Person with respect to any Obligations,
(ii) the unenforceability or invalidity as to any other Borrower or any other
Person of the Obligations, (iii) the unenforceability or invalidity of any
security or guaranty for the Obligations or the lack of perfection or continuing
perfection or failure of priority of any security for the Obligations, (iv) the
cessation for any cause whatsoever of the liability of any other Borrower or any
other Person (other than by reason of the full payment and performance of all
Obligations), (v) to the extent permitted by law, any failure of the
Administrative Agent or any Lender to give notice of sale or other disposition
to any Borrower or any defect in any notice that may be given in connection with
any sale or disposition, (vi) to the extent permitted by law, any failure of the
Administrative Agent or any Lender to comply with applicable laws in connection
with the sale or other disposition of any security for any Obligation,
including, without limitation, any failure of the Administrative Agent or any
Lender to conduct a commercially reasonable sale or other disposition of any
security for any obligation, (vii) any act or omission of the Administrative
Agent or any Lender or others that directly or indirectly results in or aids the
discharge or release of any Borrower or any other Person or the Obligations or
any other security or guaranty therefore by operation of law or otherwise,
(viii) any failure of the Administrative Agent or any Lender to file or enforce
a claim in any bankruptcy or other proceeding with respect to any other
Borrower, (ix) the election by the Administrative Agent or any Lender, in any
bankruptcy proceeding of any other Borrower, of the application or
non-application of Section 1111 (b)(2) of the United States Bankruptcy Code,
(x) any extension of credit or the grant of any Lien under Section 364 of the
United States Bankruptcy Code in connection with the bankruptcy of any other
Borrower, (xi) any use of cash collateral under Section 363 of the United States
Bankruptcy Code, or (xii) any agreement or stipulation with any other Borrower
with respect to the provision of adequate protection in any bankruptcy
proceeding of any Person.

 

10.21.     Margin Stock. Each of the parties hereto represents to each of the
other parties hereto that it in good faith is not relying upon any margin stock
as collateral for or to support the extension or maintenance of the credit
provided for in this Agreement.

 

[Rest of page intentionally left blank; signature page follows]

 

118

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

AECOM TECHNOLOGY CORPORATION

 

AECOM GLOBAL IRELAND SERVICES LIMITED

 

AECOM GLOBAL, INC.

 

AECOM GLOBAL IRELAND HOLDINGS LIMITED

 

 

 

 

 

By:

 /s/ Shelley D. Green

 

 

Shelley D. Green

 

 

Vice President, Treasurer

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 /s/ Robert Rittelmeyer

 

 

 Name: Robert Rittelmeyer

 

 

 Title: Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender, a L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

 /s/ Mathew Griesbach

 

 

 Name:  Mathew Griesbach

 

 

 Title:  Director

 

S-2

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as a Syndication Agent

 

 

 

 

 

By:

 /s/ John Treadwell Jr.

 

 

 Name: John Treadwell Jr.

 

 

 Title: Vice President

 

 

 

 

 

 

 

By:

 /s/ Brendan Heneghan

 

 

 Name: Brendan Heneghan

 

 

 Title: Vice President

 

 

 

 

 

 

 

BNP PARIBAS,

 

as a Lender and a L/C Issuer

 

 

 

 

 

 

 

By:

 /s/ John Treadwell Jr.

 

 

 Name: John Treadwell Jr.

 

 

 Title: Vice President

 

 

 

 

 

 

 

By:

 /s/ Brendan Heneghan

 

 

 Name: Brendan Heneghan

 

 

 Title: Vice President

 

S-3

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.,

 

as a Syndication Agent

 

 

 

 

 

By:

 /s/ David J. Stassel

 

 

 Name: David J. Stassel

 

 

 Title: Senior Vice President

 

 

 

 

 

 

 

UNION BANK, N.A.,

 

as a Lender and a L/C Issuer

 

 

 

 

 

 

 

By:

 /s/ David J. Stassel

 

 

 Name: David J. Stassel

 

 

 Title: Senior Vice President

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Lender

 

 

 

 

 

 

 

By:

 /s/ Victor Pierzchalski

 

 

 Name: Victor Pierzchalski

 

 

 Title: Authorized Signatory

 

S-4

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as a Syndication Agent

 

 

 

 

 

 

 

By:

 /s/ S. Michael St.Geme

 

 

 Name: S. Michael St.Geme

 

 

 Title: Managing Director

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.,

 

as a Lender and a L/C Issuer

 

 

 

 

 

By:

 /s/ S. Michael St. Geme

 

 

 Name: S. Michael St.Geme

 

 

 Title: Managing Director

 

S-5

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

By:

 /s/ Payton K. Swope

 

 

 Name: Payton K. Swope

 

 

 Title: Senior Vice President

 

S-6

--------------------------------------------------------------------------------


 

 

HSBS BANK USA, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

 /s/ Patrick D. Mueller

 

 

 Name: Patrick D. Mueller

 

 

 Title: Vice President

 

S-7

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

By:

 /s/ Diane Emanuel

 

 

 Name: Diane Emanuel

 

 

 Title: Managing Director

 

S-8

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

By:

 /s/ Shuji Yabe

 

 

 Name: Shuji Yabe

 

 

 Title: General Manager

 

S-9

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

 /s/ Ling Li

 

 

 Name: Ling Li

 

 

 Title: Vice President

 

S-10

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

 

By:

 /s/ John Atkison

 

 

 Name: John Atkison

 

 

 Title: Associate Director

 

S-11

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

 /s/ Sherrese Clarke

 

 

 Name: Sherrese Clarke

 

 

 Title: Authorized Signatory

 

S-12

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

 /s/ Joyce P. Dorsett

 

 

 Name: Joyce P. Dorsett

 

 

 Title: Vice President

 

S-13

--------------------------------------------------------------------------------


 

 

CAJA DE AHORROS Y MONTE DE PIEDAD DE MADRID MIAMI AGENCY,

 

as a Lender

 

 

 

 

 

By:

 /s/ Manuel Nuñez

 

 

 Name: Manuel Nuñez

 

 

 Title: General Manager

 

 

 

 

 

By:

 /s/ Jose Cueto

 

 

 Name: Jose Cueto

 

 

 Title: Deputy General Manager

 

S-14

--------------------------------------------------------------------------------


 

 

AUSTRALIAN AND NEW ZEALAND BANKING GROUP LIMITED,

 

as a Lender

 

 

 

 

 

By:

 /s/ John W. Wade

 

 

 Name: John W. Wade

 

 

 Title: General Manager, Head of Operations and Infrastructure

 

S-15

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

 /s/ James E. Davis

 

 

 Name: James E. Davis

 

 

 Title: Senior Vice President

 

S-16

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

 /s/ Brandon Rolek

 

 

 Name: Brandon Rolek

 

 

 Title: Vice President

 

S-17

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

By:

 /s/ Don R. Carruth

 

 

 Name: Don R. Carruth

 

 

 Title: Vice President

 

S-18

--------------------------------------------------------------------------------